Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 1 of 98




             EXHIBIT 3
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 2 of 98




    IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Patent of:             Wang et al.
U.S. Patent No.:             8,429,480       Attorney Docket No.: 35548-0130IP1
Issue Date:                  April 23, 2013
Appl. Serial No.:            12/681,687
§371(c)(1), (2), (4) Date:   June 24, 2010
Title:                       USER SPECIFIC LOAD BALANCING

Mail Stop Patent Board
Patent Trial and Appeal Board
U.S. Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450



PETITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 8,429,480
         PURSUANT TO 35 U.S.C. §§ 311–319, 37 C.F.R. § 42
          Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 3 of 98

                                                                                IPR of U.S. Patent No. 8,429,480
                                                                             Attorney Docket No. 35548-0130IP1



                                          TABLE OF CONTENTS

I.    INTRODUCTION ...........................................................................................1
II.   MANDATORY NOTICES UNDER 37 C.F.R § 42.8(a)(1)...........................1
      A.      Real Parties-In-Interest Under 37 C.F.R. § 42.8(b)(1)..........................1
      B.      Related Matters Under 37 C.F.R. § 42.8(b)(2) .....................................1
      C.      Lead And Back-Up Counsel Under 37 C.F.R. § 42.8(b)(3) .................2
      D.      Service Information ...............................................................................3
III. PAYMENT OF FEES – 37 C.F.R. § 42.103 ...................................................3
IV. REQUIREMENTS FOR IPR UNDER 37 C.F.R. § 42.104 ............................3
      A.      Grounds For Standing Under 37 C.F.R. § 42.104(a) ............................3
      B.      Challenge Under 37 C.F.R. § 42.104(b) and Relief Requested ............4
V.    Summary Of The ’480 Patent ..........................................................................7
      A.      Brief Description ...................................................................................7
      B.      Summary of the Prosecution History Of The ’480 Patent ....................8
VI. Level of Ordinary Skill ....................................................................................9
VII. Claim Construction Under 37 C.F.R. §§ 42.104(b)(3) ..................................10
VIII. [GROUND 1A] – Obviousness Based On CATT183-Nokia476 (Claims 11-
      13) ..................................................................................................................10
      A.      Overview Of CATT183 ......................................................................10
      B.      Overview Of Nokia476 .......................................................................11
      C.      Predictable Combination Of CATT183-Nokia476 .............................13
           1.       Overview Of First Alternative Combination.................................13
           2.       Overview Of Second Alternative Combination ............................17
           3.       Claim Element Analyses ...............................................................20
IX. [GROUND 1B] – Obviousness Based On CATT183-Nokia476-Ranta
      (Claims 14-16) ...............................................................................................28
      A.      Overview Of Ranta..............................................................................28
      B.      Predictable Combination Of CATT183-Nokia476-CATT115-Ranta 29
X.    [GROUND 1C] – Obviousness Based On CATT183-Nokia476-TS_36_300
      (Claims 17-20) ...............................................................................................31
      A.      Overview Of TS_36_300 ....................................................................31
      B.      Predictable Combination Of CATT183-Nokia476-TS_36_300 .........33
XI. [GROUND 1D] – Obviousness Based On CATT183-Nokia476-
      TS_36_300-CATT115 (Claims 1, 3-4, 7-10) ................................................35
      A.      Overview Of CATT115 ......................................................................35
      B.      Predictable Combination Of CATT183-Nokia476- TS_36_300-
              CATT115.............................................................................................36

                                                              i
         Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 4 of 98

                                                                            IPR of U.S. Patent No. 8,429,480
                                                                         Attorney Docket No. 35548-0130IP1



          1.    Overview Of First Alternative Combination.................................36
          2.    Overview Of Second Alternative Combination ............................42
          3.    Claim Element Analyses ...............................................................44
XII. [GROUND 1E] – Obviousness Based On CATT183-Nokia476- TS_36_300-
      CATT115-Ranta (Claims 5-6) .......................................................................51
      A.     Predictable Combination Of CATT183-Nokia476-CATT115-
             TS_36_300-Ranta................................................................................51
XIII. [GROUND 2A] – Obviousness Based On CATT115-Kuusela-TS_36_300
      (Claims 1, 4, 7-9) ...........................................................................................52
      A.     Overview Of Kuusela ..........................................................................52
      B.     Predictable Combination Of CATT115-Kuusela-TS_36_300............53
          1.    Overview Of Combination ............................................................53
          2.    Claim Element Analyses ...............................................................60
XIV. [GROUND 2B] – Obviousness Based On CATT115-Kuusela-TS_36_300-
      Nokia476 (Claims 3, 10) ...............................................................................66
XV. [GROUND 2C] – Obviousness Based On CATT115-Kuusela-TS_36_300-
      Ranta (Claims 5-6) .........................................................................................67
XVI. [GROUND 2D] – Obviousness Based On CATT115-Kuusela-Nokia476
      (Claims 11, 13-14, 16) ...................................................................................68
XVII. [GROUND 2E] – Obviousness Based On CATT115-Kuusela-Nokia476-
      TS_36_300 (Claims 12, 15, 17-20) ...............................................................72
XVIII.       THE FINTIV FACTORS WEIGH IN FAVOR OF INSTITUTION ..75
XIX. CONCLUSION..............................................................................................85




                                                          ii
    Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 5 of 98

                                                    IPR of U.S. Patent No. 8,429,480
                                                 Attorney Docket No. 35548-0130IP1



                               EXHIBITS

EX1001         U.S. Pat. No. 8,429,480 to Wang et al. (“the ’480 patent”)

EX1002         File History of the ’480 Patent

EX1003         Declaration of Mr. Peter Rysavy

EX1004         Declaration of Mr. Craig Bishop

EX1005         China Academy of Telecommunications Technology (CATT),
               R2-074183, “Semi-Persistent Scheduling for UL VoIP in
               TDD,” For Discussion and Decision at 3GPP TSG-RAN WG2
               Meeting #59bis in Shanghai, China (October 8-12, 2007)
               (“CATT183”)

EX1006         Nokia, R2-070476, “Uplink Scheduling for VoIP,” For
               Discussion and Decision at 3GPP TSG-RAN WG2 Meeting
               #57 in St. Louis, Missouri (February 12-16, 2007)
               (“Nokia476”)

EX1007         China Academy of Telecommunications Technology (CATT)
               and RITT, R2-070115, “Collision Avoidance While Using
               Synchronous HARQ,” For Discussion at 3GPP TSG-RAN
               WG2 Meeting #56bis in Sorrento, Italy (November 15-19,
               2007) (“CATT115”)

EX1008         U.S. Patent Application Publication No. 2006/0256757
               (“Kuusela”)

EX1009         3GPP TS 36.300 v8.1.0, Technical Specification Group Radio
               Access Network; Evolved Universal Terrestrial Radio Access
               (E-UTRA) and Evolved Universal Terrestrial Radio Access
               Network (E-UTRAN); Overall Description Stage 2 (Release 8)
               (“TS_36_300”)




                                    iii
     Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 6 of 98

                                                 IPR of U.S. Patent No. 8,429,480
                                              Attorney Docket No. 35548-0130IP1



EX1010          U.S. Patent Application Publication No. 2007/0177630
                (“Ranta”)

EX1011          WSOU Investments, LLC v. Huawei Investment & Holding Co.,
                Ltd., Case No. 6:20-cv-544, Original Complaint For Patent
                Infringement (W.D. Tex. June 17, 2020)

EX1012          LTE Overview, 3GPP, available at
                https://www.3gpp.org/technologies/keywords-acronyms/98-lte
                (accessed Nov. 7, 2020)

EX1013          3GPP TS 36.321 v1.0.0, Technical Specification Group Radio
                Access Network; Evolved Universal Terrestrial Radio Access
                (E-UTRA); Medium Access Control (MAC) protocol
                specification (Release 8) (“TS_36_321”)

EX1014          UTRA-UTRAN Long Term Evolution (LTE) and 3GPP System
                Architecture Evolution (SAE), Long Term Evolution of the
                3GPP Radio Technology, available at
                ftp://ftp.3gpp.org/Inbox/2008_web_files/LTA_Paper.pdf
                (accessed Nov. 8, 2020)

EX1015          Puttonen et al., Voice-over-IP Performance in UTRA Long
                Term Evolution Downlink (May 2008)

EX1016          3GPP TS 36.211 v8.0.0, Technical Specification Group Radio
                Access Network; Evolved Universal Terrestrial Radio Access
                (E-UTRA); Physical channels and modulation (Release 8)
                (“TS_36_211”)



EX1017-1099     Reserved

EX1100          Complaints filed in WSOU Investments LLC v. Huawei Tech-
                nologies Co., Ltd., et al., Case Nos. 6:20-cv-00533-00544
                (W.D. Tx.)

                                    iv
    Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 7 of 98

                                                 IPR of U.S. Patent No. 8,429,480
                                              Attorney Docket No. 35548-0130IP1



EX1101         Joint Motion to Enter Scheduling Order (Document 30), WSOU
               Investments LLC v. Huawei Technologies Co., Ltd., et al., Case
               Nos. 6:20-cv-00533-00544 (W.D. Tx.)

EX1102         Huawei’s Stipulation served in WSOU Investments LLC v.
               Huawei Technologies Co., Ltd., et al., Case Nos. 6:20-cv-
               00533-00544 (W.D. Tx.)

EX1103         Order Setting Markman Hearing (Document 29), WSOU Invest-
               ments LLC v. Huawei Technologies Co., Ltd., et al., Case Nos.
               6:20-cv-00536 (W.D. Tx.)

EX1104         Sample Order Governing Proceedings—Patent Cases (W.D.
               Tx.)

EX1105         November 2, 2020 Email from the Court re WSOU Investments
               LLC v. Huawei Technologies Co., Ltd., et al., Case Nos. 6:20-
               cv-00533-00544 (W.D. Tx.)

EX1106         November 3, 2020 Email from the Court re WSOU Investments
               LLC v. Huawei Technologies Co., Ltd., et al., Case Nos. 6:20-
               cv-00533-00544 (W.D. Tx.)




                                    v
   Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 8 of 98

                                                  IPR of U.S. Patent No. 8,429,480
                                               Attorney Docket No. 35548-0130IP1



                        LISTING OF CLAIMS

Claim Element                             Language
     [1.P]      A method comprising:

    [1.1]       detecting with a hybrid automatic repeat request function a
                collision between an uplink packet re-transmission and a new
                uplink packet transmission within a hybrid automatic repeat
                request process; and

    [1.2]       in response, the hybrid automatic repeat request function
                dynamically allocating resources for transmitting the new
                uplink packet transmission in a different hybrid automatic
                repeat request process that does not collide with the uplink
                packet re-transmission.

     [3]        The method according to claim 1, wherein the allocated
                resources are sent on a physical downlink control channel to a
                user equipment.

     [4]        The method according to claim 1, wherein the method is
                executed by a network element.

    [5.P]       A computer readable medium encoded with a computer
                program executable by a processor to perform actions
                comprising:

    [5.1]       detecting with a hybrid automatic repeat request function a
                collision between an uplink packet re-transmission and a new
                uplink packet transmission within a hybrid automatic repeat
                request process; and

    [5.2]       in response, the hybrid automatic repeat request function
                dynamically allocating resources for transmitting the new
                uplink packet transmission in a different hybrid automatic
                repeat request process that does not collide with the uplink
                packet re-transmission.




                                    vi
Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 9 of 98

                                               IPR of U.S. Patent No. 8,429,480
                                            Attorney Docket No. 35548-0130IP1



  [6]        The computer readable medium encoded with a computer
             program according to claim 5, where resources are persistently
             allocated for transmitting the new uplink packet transmission
             in the different hybrid automatic repeat request process.

 [7.P]       An apparatus comprising:

 [7.1]       a hybrid automatic repeat request functional unit configured to
             detect with a hybrid automatic repeat request function, a
             collision between an uplink packet re-transmission and a new
             uplink packet transmission within a hybrid automatic repeat
             request process; and

 [7.2]       in response, the hybrid automatic repeat request functional unit
             being configured to dynamically allocate resources for
             transmitting the new uplink packet transmission in a different
             hybrid automatic repeat request process that does not collide
             with the uplink packet re-transmission.

  [8]        The apparatus according to claim 7, wherein the apparatus is
             embodied in a network element.

  [9]        The apparatus according to claim 7, wherein resources are
             persistently allocated for transmitting the new uplink packet
             transmission in the different hybrid automatic repeat request
             process.

 [10]        The apparatus according to claim 7, wherein the allocated
             resources are sent on a physical downlink control channel to a
             user equipment.

[11.P]       A method comprising:

[11.1]       transmitting a packet re-transmission in a hybrid automatic
             repeat request process using a semi-persistently scheduled
             uplink resource; and

[11.2]       responsive to receiving a dynamic allocation of a different
             hybrid automatic repeat request process, transmitting a new



                                vii
Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 10 of 98

                                               IPR of U.S. Patent No. 8,429,480
                                            Attorney Docket No. 35548-0130IP1



             packet using the dynamically allocated different hybrid
             automatic repeat request process.

 [12]        The method according to claim 11, further comprising
             persistently allocating a resource for transmitting the new
             packet transmission in the different hybrid automatic repeat
             request process.

 [13]        The method according to claim 11, wherein the dynamic
             allocation of the different hybrid automatic repeat request
             process is received from a network element.

 [14.P]      A computer readable medium encoded with a computer
             program executable by a processor to perform actions
             comprising:

 [14.1]      transmitting a packet re-transmission in a hybrid automatic
             repeat request process using a semi-persistently scheduled
             uplink resource; and

 [14.2]      responsive to receiving a dynamic allocation of a different
             hybrid automatic repeat request process, transmitting a new
             packet using the dynamically allocated different hybrid
             automatic repeat request process.

 [15]        The computer readable medium encoded with a computer
             program of claim 14, where a resource is persistently allocated
             for transmitting the new packet transmission in the different
             hybrid automatic repeat request process.

 [16]        The computer readable medium encoded with a computer
             program of claim 14, where the dynamic allocation of the
             different hybrid automatic repeat request process is received
             from a network element.

 [17.P]      An apparatus comprising:

 [17.1]      a hybrid automatic repeat request functional unit configured to
             transmit a packet re-transmission in a hybrid automatic repeat



                                viii
Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 11 of 98

                                               IPR of U.S. Patent No. 8,429,480
                                            Attorney Docket No. 35548-0130IP1



             request process using a semi-persistently scheduled uplink
             resource; and

 [17.2]      responsive to receiving a dynamic allocation of a different
             hybrid automatic repeat request process, the hybrid automatic
             repeat request functional unit configured to transmit a new
             packet using the dynamically allocated different hybrid
             automatic repeat request process.

 [18]        The apparatus of claim 17, wherein the dynamic allocation
             comprises a resource is persistently allocated for transmitting
             the new packet transmission in the different hybrid automatic
             repeat request process.

 [19]        The apparatus of claim 17, further comprising a receiver
             configured to receive the dynamic allocation of the different
             hybrid automatic repeat request process from a network
             element.

 [20]        The apparatus of claim 17, wherein the apparatus is embodied
             in a user equipment.




                                 ix
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 12 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



I.      INTRODUCTION

        Huawei Technologies Co., Ltd. (“Huawei” or “Petitioner”) requests Inter

Partes Review (“IPR”) of claims 1 and 3-20 (“the Challenged Claims”) of U.S. Pa-

tent No. 8,429,480 (“the ’480 patent”).

II.     MANDATORY NOTICES UNDER 37 C.F.R § 42.8(a)(1)

        A.    Real Parties-In-Interest Under 37 C.F.R. § 42.8(b)(1)

        Huawei Technologies Co., Ltd.; Huawei Device USA, Inc.; Huawei Technol-

ogies USA Inc.; Huawei Investment & Holding Co., Ltd.; Huawei Device (Shen-

zhen) Co., Ltd.; Huawei Device Co., Ltd.; Huawei Tech. Investment Co., Ltd.; and

Huawei Device (Hong Kong) Co., Ltd. are the real parties-in-interest. No other par-

ties had access to or control over this Petition, and no other parties funded this Peti-

tion.

        B.    Related Matters Under 37 C.F.R. § 42.8(b)(2)
        WSOU Investments, LLC d/b/a/ Brazos Licensing and Development

(“WSOU” or “Patent Owner”)—the alleged Patent Owner—filed a complaint

against Petitioner asserting the ’480 patent on June 17, 2020 in the U.S. District

Court for the Western District of Texas (Case No. 6:20-cv-00544). This complaint

was one of twelve patent lawsuits filed by Patent Owner against Petitioner on the

same date:




                                           1
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 13 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



           Asserted Patent No.          Civil Case No. (W.D. Tex.)
                6,882,627                     6-20-Cv-00533
                7,095,713                     6-20-Cv-00534
                7,508,755                     6-20-Cv-00535
                7,515,546                      6-20-cv-00536
                7,860,512                      6-20-cv-00537
                7,872,973                      6-20-cv-00538
                8,200,224                      6-20-cv-00539
                8,417,112                      6-20-cv-00540
                9,084,199                      6-20-cv-00541
                8,249,446                      6-20-cv-00542
                6,999,727                      6-20-cv-00543
                8,429,480                      6-20-cv-00544

      None of the twelve asserted patents are related to the ’480 patent as a contin-

uation/divisional. Petitioner is not aware of any disclaimers or reexamination cer-

tificates addressing the ’480 patent.

      C.     Lead And Back-Up Counsel Under 37 C.F.R. § 42.8(b)(3)
      Petitioner provides the following designation of counsel.

              Lead Counsel                              Backup Counsel
  Michael T. Hawkins, Reg. No. 57,867        Nicholas Stephens, Reg. No. 74,320
  Fish & Richardson P.C.                     Tel: 612-766-2018 / nstephens@fr.com
  3200 RBC Plaza
  60 South Sixth Street                      Kenneth W. Darby, Reg. No. 65,068
  Minneapolis, MN 55402                      Tel: 512-226-8126 / kdarby@fr.com
  Tel: 612-337-2569
  hawkins@fr.com                             Kim Leung, Reg. No. 64,399
                                             Tel: 858-6784713 / leung@fr.com

                                             Stuart Nelson, Reg. No. 63,947
                                             Tel: 612-337-2538 / snelson@fr.com



                                         2
       Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 14 of 98

                                                          IPR of U.S. Patent No. 8,429,480
                                                       Attorney Docket No. 35548-0130IP1



                                               Craig Deutsch, Reg. No. 69,264
                                               Tel: 612-278-4514 / deutsch@fr.com

                                               Kenneth Hoover, Reg. No. 68,116
                                               Tel: 512-226-8117 / hoover@fr.com

                                               Sangki Park, Reg. No. 77,261
                                               Tel: 612-638-5763 / spark@fr.com

                                               Terry J. Stalford, Reg. No. 39,522
                                               Tel: (214) 292-4088 / stalford@fr.com


       D.      Service Information
       Please address all correspondence and service to the address listed above. Pe-

titioner consents to electronic service by email at IPR35548-0130IP1@fr.com (ref-

erencing No. 35548-0130IP1 and cc’ing PTABInbound@fr.com and haw-

kins@fr.com).

III.   PAYMENT OF FEES – 37 C.F.R. § 42.103
       The Patent and Trademark Office is authorized to charge Deposit Account

No. 06-1050 for the fee set in 37 C.F.R. § 42.15(a) for this Petition and any addi-

tional fees.

IV.    REQUIREMENTS FOR IPR UNDER 37 C.F.R. § 42.104

       A.      Grounds For Standing Under 37 C.F.R. § 42.104(a)

       Petitioner certifies that the ’480 patent is available for IPR, and Petitioner is

not barred or estopped from requesting IPR.


                                           3
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 15 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



       B.     Challenge Under 37 C.F.R. § 42.104(b) and Relief Requested

       Petitioner requests IPR of the Challenged Claims on the grounds listed below.

The expert declaration of Mr. Peter Rysavy (EX1003) also supports this Petition.

  Ground              Claims                        §103 Combination

     1A                11-13           CATT183-Nokia476

     1B                14-16           CATT183-Nokia476-Ranta

     1C                17-20           CATT183-Nokia476-TS_36_300

     1D             1, 3-4, 7-10       CATT183-Nokia476- TS_36_300-
                                       CATT115

     1E                 5-6            CATT183-Nokia476-TS_36_300-
                                       CATT115-Ranta

     2A               1, 4, 7-9        CATT115-Kuusela-TS_36_300

     2B                 3, 10          CATT115-Kuusela-TS_36_300-Nokia476

     2C                 5-6            CATT115-Kuusela-TS_36_300-Ranta

     2D             11, 13-14, 16      CATT115-Kuusela-Nokia476

     2E             12, 15, 17-20      CATT115-Kuusela-Nokia476-TS_36_300

       The ’480 patent was filed as a U.S. national stage entry from a PCT applica-

tion filed September 30, 2008, and claims priority to a provisional application filed

October 5, 2007. Petitioner treats October 5, 2007 as the Critical Date for evaluating

prior art status:


                                          4
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 16 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



          Reference              Filing        Publication            Status
   CATT183                         ---         10/02/2007            §102(a)
   Nokia476                        ---         02/09/2007            §102(a)
   TS_36_300                       ---         07/03/2007            §102(a)
   Ranta                      11/29/2006       08/02/2007         §§102(a), (e)
   CATT115                         ---         01/10/2007            §102(a)
   Kuusela                    04/25/2006       11/16/2006         §§102(a), (e)

      Nokia476 was cited during prosecution, and both Nokia476 and TS_36_300

are referenced in the specification of the ’480 patent. CATT183, Kuusela, Ranta,

and CATT115 were neither cited nor referenced in the specification. None of the

prior art in Grounds 1(A)-2(E) were used to reject the claims during prosecution.

       CATT183, Nokia476, and CATT115 are technical documents (“TDocs,” also

referred to as “contributions”) submitted to the RAN2 working group of 3GPP,

which is the standards body that developed and maintains LTE and other wireless

communications standards. EX1004, §II. TS_36_300 is a technical specification

published by 3GPP pertaining to LTE E-UTRA/E-UTRAN. Id. According to stand-

ard 3GPP practices, TDocs were made available to the public without restriction

when uploaded to a public file server that attached a timestamp to the date/time of

the submission. Id. 3GPP members also commonly distributed TDocs via an email

exploder to subscribers of pertinent 3GPP distribution lists in the relevant timeframe

(e.g., October 5, 2007). Id. 3GPP standards were widely adopted around the world,


                                          5
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 17 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



and interest from industry, academia, and other members of the public meant that

ordinarily interested persons knew how to freely access 3GPP documents from the

public file server and email exploder. Additionally, Technical Specifications Groups

typically held quarterly plenary meetings to discuss member contributions and other

matters. TDocs were discussed at these meetings, and a record of participation and

discussion items were recorded in meeting minutes. Id.

      Mr. Bishop has substantial experience over many years working with 3GPP

to develop wireless standards, including in the relevant timeframe (Oct. 5, 2007).

Id., §1. Mr. Bishop reviewed publicly available documentation from the 3GPP web-

site and elsewhere (as reflected in Appendices C-S (EX1004)), and determined the

following:

    CATT183 was made publicly accessible via the 3GPP public file server and

email exploder on October 2, 2007. EX1004, §III.

    Nokia476 was made publicly accessible via the 3GPP public file server and

email exploder on February 9, 2007, and was actually disseminated and discussed at

a plenary meeting by February 16, 2007. EX1004, §IV.

    CATT115 was made publicly accessible via the 3GPP public file server on

January 12, 2007, and was publicly distributed via the email exploder on January 10,

2007. CATT115 also would have been actually disseminated and discussed at a


                                         6
       Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 18 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



plenary meeting by January 19, 2007. EX1004, §V.

      TS_36_300 was made publicly accessible via the 3GPP public file server on

July 3, 2007, and interested persons would have received notice of its forthcoming

availability through an email distributed on the email exploder attaching meeting

minutes of TSG RAN #36 on June 12, 2007. EX1004, §VI.

       The evidence here thus confirms that CATT183, Nokia476, CATT115, and

TS_36_300 qualify as printed publications as required by 35 U.S.C. §311(b). Hulu,

LLC v. Sound View Innovations, LLC, IPR2018-01039, Paper 29 (PTAB Dec. 20,

2019) (precedential).

V.     Summary Of The ’480 Patent

       A.    Brief Description
       The ’480 patent relates to wireless communication systems, and specifically

describes techniques in the context of an “evolved UTRAN” or “LTE” system.

EX1001, 1:13-19, 1:58-63. Mr. Rysavy provides a detailed technical overview of

concepts relevant to the technologies described and claimed in the ’480 patent.

EX1003, §VI.A.

       In particular, the ’480 patent focuses on the problem of collisions that can

occur between uplink transmissions (from a wireless unit (“UE”) to a base station

(“eNB”)) when (i) persistent (or semi-persistent) scheduling provides a new VoIP



                                         7
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 19 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



packet for transmission during a particular uplink subframe and (ii) a synchronous

HARQ process provides a previous VoIP packet for retransmission from the same

UE during the same uplink subframe. EX1001, FIG. 2; EX1003, ¶¶32-33. To ad-

dress this problem, the ’480 patent proposed techniques for “performing UE [] spe-

cific load balancing among HARQ processes, in particular for the case of semi-per-

sistent scheduling the LTE TDD UL.” EX1001, 6:30-35. “More specifically, when

a new transmission packet and re-transmission packet from one UE … occur within

one HARQ process, the re-transmission packet is transmitted during the time at

which a collision would occur, and the new transmission packet is dynamically

scheduled to a new resource in another, different HARQ process.” Id., 6:38-43.

Figure 3 shows one example of these techniques:




EX1001, FIG. 3.

      B.    Summary of the Prosecution History Of The ’480 Patent

      The ’480 patent was filed April 5, 2010 as a national stage entry from a PCT


                                        8
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 20 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



application filed September 20, 2008, and claiming priority to a provisional applica-

tion filed October 5, 2007. EX1001; EX1002, 97-151; EX1003, ¶34. In the only

Office Action mailed in the course of prosecution of the ’480 patent, the Examiner

rejected various claims as indefinite under 35 U.S.C. §112, ¶2. EX1002, 30-34. The

Examiner raised no prior art rejections, and the claims were otherwise identified as

reciting allowable subject matter. Id., 33. In response to this office action, the ap-

plicant corrected certain formalities and amended the claims based on the Exam-

iner’s suggestions to overcome the rejections under §112, ¶2. Id., 20-26. The Ex-

aminer thereafter mailed a Notice of Allowance, although the Notice provided no

explicit reasons for allowance. Id., 9-13.

VI.   Level of Ordinary Skill

      A person of ordinary skill in the art at the time of the ’480 patent (a

“POSITA”) would have had at least a Master’s degree in computer science, com-

puter engineering, electrical engineering, or a related field, with 3-5 years of experi-

ence in wireless communication systems. EX1003, ¶18. Such experience could be

obtained through research and study in a graduate program or through comparable

exposure to research literature through industry employment working in the field of

wireless communication systems, and additional years of experience could substitute

for the advanced-level degree. Id.



                                             9
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 21 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



VII. Claim Construction Under 37 C.F.R. §§ 42.104(b)(3)

      All claim terms should be construed according to the Phillips standard. Phil-

lips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005); 37 C.F.R. § 42.100. In the

Related Litigation, a Markman hearing is scheduled for April 2021. EX1103. Here,

there are no instances of lexicography in the ’480 patent, and no party has alleged

instances of unique, specialized terms in the claims requiring a departure from the

plain and ordinary meaning of the claim language. The Board has repeatedly ex-

plained that “claim terms need only be construed to the extent necessary to resolve

the controversy,” and for purposes of the particular Grounds 1(A)-2(E) in this Peti-

tion, no formal construction is necessary. Wellman, Inc. v. Eastman Chem. Co., 642

F.3d 1355, 1361 (Fed. Cir. 2011).

VIII. [GROUND 1A] – Obviousness Based On CATT183-Nokia476 (Claims
      11-13)

      A.    Overview Of CATT183
      Like the ’480 patent, CATT183 recognized the problem of conflicts arising

between re-transmissions in synchronous HARQ and initial transmissions in semi-

persistently scheduled initial packet transmissions. EX1005, 1; EX1003, ¶¶36-38.

      CATT183 describes a solution to this problem that involves diverting the ini-

tial transmission of a new packet to a different HARQ process if there is a conflict

with a retransmission in a first HARQ process. EX1005, 2-3 (“Alt 2”). CATT 183


                                        10
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 22 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



described this technique as follows:

                Allocate two persistent resources to voice packet in ad-
             jacent uplink subframes, named “primary predefined re-
             source” and “secondary predefined resource”. The interval
             between them is n*TTI, where n1 and n will be small so
             that the packet can be transmitted quickly. If there is the
             2nd retransmission of the last voice packet use the primary
             predefined resource, then the initial transmission of the
             current voice packet will use the secondary predefined re-
             source. Otherwise, the initial transmission will use the pri-
             mary predefined resource, and the secondary predefined
             resource can be dynamically scheduled to other service.

EX1005, 3.

      Figure 3 of CATT183 illustrates the proposed “Alt 2” solution:




EX1005, FIG. 3 (p. 3).

      B.     Overview Of Nokia476

      Nokia476 describes several scheduling alternatives for uplink VoIP in LTE




                                          11
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 23 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



systems. EX1006, 1; generally id., 1-5; EX1003, ¶¶39-40. The disclosed alterna-

tives include fully dynamic scheduling, fully persistent scheduling, and semi-persis-

tent scheduling. Id.; supra, Section V.A (providing overview of each scheme).

      The ’480 patent’s background discussion acknowledges that “[s]emi-persis-

tent scheduling has [] been agreed to for use in LTE, wherein initial/new transmis-

sions of voice packets are persistently allocated (a set of resources in every 20 ms

are predefined) and re-transmissions of packets are dynamically scheduled by Layer

1/Layer 2 signaling.” EX1001, 2:27-32. Nokia476 provides additional detail re-

garding semi-persistent scheduling, and further discloses ordinary signaling ex-

changes that occur between a UE and eNB in an E-UTRAN (LTE) system to

acknowledge successful/unsuccessful receipt of uplink transmissions and to dynam-

ically allocate or schedule resources to the UE for upcoming transmissions.

EX1006, 1-5. Figure 3, for example, depicts an example signaling exchange in the

context of semi-persistent scheduling:




EX1006, FIG. 3 (p. 3).




                                         12
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 24 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



      C.     Predictable Combination Of CATT183-Nokia476

      The teachings of CATT183 and Nokia476 would have been predictable to

combine according to both of the alternative implementations described below in

§§VIII.C.1 and VIII.C.2, and would have rendered claims 11-13 of the ’480 patent

obvious. EX1003, ¶35, §IX. Further, both of the alternative combinations would

have provided each element of claims 11-13 as described below in §VIII.C.3. Id.,

¶¶50-63.

             1.     Overview Of First Alternative Combination
      As described above (§VIII.A), CATT183 discloses techniques in E-UTRAN

for resolving collisions between retransmission of a first voice packet and initial

transmission of a second voice packet on a single UE by directing them to different

predefined persistent resources. EX1005, 2-3; EX1003, ¶¶50-59. Specifically, in

the event of a scheduled collision, the UE (i) retransmits the first packet using the

same persistent resource that was used for the initial/prior transmissions of the first

packet (e.g., the first predefined resource) and (ii) transmits the second packet using

the other persistent resource (e.g., the secondary predefined resource). EX1005, 2-

3. The initial transmission of the second packet thus diverts to a different HARQ

process from the first process associated with transmissions of the first packet. Id.,

FIG. 3; EX1003, ¶50.



                                          13
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 25 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



      Although the secondary resource in CATT183 is predefined even before a

scheduled collision is identified, a POSITA would have understood that the second-

ary resource can alternatively be allocated according to other well-known tech-

niques. EX1003, ¶51. For example, Nokia476 describes a range of scheduling tech-

niques including “dynamic” scheduling and “persistent” scheduling (both “fully”-

persistent and “semi”-persistent scheduling). EX1006, 1-4; supra, §VIII.B. Accord-

ing to the teachings of Nokia476, CATT183’s proposal for persistent scheduling of

the secondary resource suggests that the secondary resource would be available to

the UE on a regular basis—even before a specific collision is identified between

retransmission of one packet and initial transmission of another. EX1006, §2.2;

EX1003, ¶51.

      Although persistent scheduling reduces control signaling overhead between

the UE and eNB, Nokia476 explains that dynamic scheduling typically offers greater

scheduling flexibility and results in more efficient resource allocation. EX1006,

§2.1 (pp. 1-2) (“[d]ynamic scheduling … is naturally most flexible from the sched-

uling and UL resource usage point of view”). For the reasons explained in following

paragraphs, it would have been obvious to modify CATT183’s “Alt 2” solution ac-

cording to Nokia476’s suggestion for dynamic scheduling such that the secondary

resource is dynamically scheduled (rather than persistently scheduled as described



                                        14
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 26 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



in CATT183). EX1003, ¶¶52-53. In particular, a predictable application of dynamic

scheduling based on Nokia476 to the CATT183 system would have resulted in a

system that dynamically allocates the secondary resource to the UE only when

needed to provide additional uplink capacity necessary to resolve a scheduled colli-

sion between a HARQ retransmission and an initial transmission of a next voice

packet from a UE. Id.

      Multiple reasons would have prompted a POSITA to combine the teachings

of CATT183 and Nokia476 to provide for dynamic scheduling rather than prede-

fined persistent scheduling of the secondary resource. EX1003, ¶54.

      First, dynamically scheduling the secondary resource would have provided

more efficient resource usage since the secondary resource would be allocated only

when actually needed to resolve a conflict between a pair of transmissions from a

UE during a particular TTI. EX1003, ¶55; EX1006, §2.1 (“[d]ynamic scheduling

… is naturally most flexible from the scheduling and UL resource usage point of

view”). A POSITA would have appreciated that dynamic scheduling ordinarily re-

duces wasted resources that would arise if a UE were allocated a resource in advance

before determining that the resource is actually needed. EX1003, ¶55. When there

is no collision, dynamic scheduling ensures that the resource would not be pre-allo-

cated to the UE to address a non-existent conflict. The resource can then be assigned



                                         15
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 27 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



to other UEs, for example—thereby increasing performance of the system as a whole

(especially when resources are scarce). EX1003, ¶56; EX1006, §§2.1, 2.3 (describ-

ing benefits of freeing resources for other users). And while CATT183 acknowl-

edges that the predefined secondary resource can be “dynamically scheduled to other

service” when it is not needed, a POSITA would have seen benefits in implementing

dynamic scheduling of the secondary resource in the first instance to maximize avail-

ability of the resource to other UEs. EX1003, ¶56. Dynamic scheduling in this

manner would thus mitigate much of the “complexity” of the Alt 2 scheme. EX1003,

¶56; EX1005 (“Alt 2 … implementation complexity will be increased”).

      Second, dynamically scheduling the secondary resource would have enabled

the system to realize certain other well-known benefits associated with dynamic

scheduling as discussed in Nokia476. EX1003, ¶57. For example, Nokia476 lists

several advantages stemming from dynamic scheduling including “[f]lexible sched-

uling of VoIP and other users,” “[s]cheduling freedom,” “[f]requency and time se-

lective scheduling,” and “[f]ast and slow link adaptation.” EX1006, §2.1 (pp. 1-2).

      Third, implementing CATT183 according to Nokia476’s suggestion for dy-

namic scheduling would have involved the mere application of a known technique

(Nokia 476’s dynamic scheduling) to a known system (CATT183) to yield predict-

able results with high expectation of success. EX1003, ¶58; KSR Int’l Co. v. Teleflex



                                         16
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 28 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



Inc., 550 U.S. 398, 417 (2007). Indeed, CATT183 already acknowledges the feasi-

bility of dynamic resource allocation when there is no collision and Nokia476 pro-

vides additional detail regarding this predictable approach. EX1003, ¶58.

      Fourth, a POSITA would have found Nokia 476’s suggestion for dynamic

scheduling obvious to try in the context of CATT183 (e.g., such that the system

dynamically allocates the secondary resource upon identifying a scheduled colli-

sion). Indeed, E-UTRAN broadly provides a finite set of options—just two op-

tions—for allocating resources to an uplink transmission: either (1) pre-allocate the

resource ahead of time or (2) dynamically allocate the resource on an as-needed ba-

sis. EX1003, ¶59. Given these two known and finite options, it would have been

obvious to try dynamic allocation in CATT183 to achieve the predictable benefits

associated with such an approach as described above. EX1006, §2.1; see also id.,

§2.3; EX1003, ¶59; Uber Techs., Inc. v. X One, Inc., 957 F.3d 1334, 1340 (Fed. Cir.

2020) (“where an ‘ordinary artisan would . . . be left with two design choices . .

.[e]ach of these two design choices is an obvious combination”) (quoting ACCO

Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1367 (Fed. Cir. 2016)).

             2.    Overview Of Second Alternative Combination
      While the first alternative combination described in §VIII.C.1 involved mod-

ifying CATT183 so that the secondary resource is ordinarily allocated dynamically



                                         17
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 29 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



(without predefining the secondary resource before identifying a collision), the evi-

dence here confirms that it further would have been predictable to implement

CATT183 according to Nokia476’s suggestion for dynamic resource allocation in a

second alternative manner that maintains CATT183’s predefined secondary re-

source. EX1003, ¶¶60-63; EX1005, 2-3 (Alt 2 solution).

        Specifically, CATT183 proposed to “[a]llocate two persistent resources to

voice packet in adjacent uplink subframes, named ‘primary predefined resource’ and

‘secondary predefined resource.’” EX1005, §2.2 (“Alt 2”). However, CATT183

also acknowledges that when there is no second retransmission of a first voice packet

that would collide with the initial transmission of a second voice packet, then the

“initial transmission [of the second voice packet] will use the primary predefined

resource, and the secondary predefined resource can be dynamically scheduled to

other service.” Id. (emphasis added). CATT183’s proposal to re-allocate the sec-

ondary resource to other services is consistent with the well-understood practice in

E-UTRAN of dynamically allocating unused resources to other services or other us-

ers (e.g., as confirmed by Nokia476’s description of semi-persistent scheduling).1


1
    Notably, CATT183 does not mandate that the secondary predefined resource al-

ways be dynamically re-allocated to another service when there is no collision,



                                         18
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 30 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



EX1006, §2.3 (“released resource can be allocated to some other VoIP user”);

EX1003, ¶61.

      CATT183 does not expressly disclose what happens to the secondary prede-

fined resource after being dynamically re-scheduled to another service. Still, the

possibility of collisions arising between future transmissions remains, and a POSITA

would have appreciated that a secondary resource would still benefit the UE to ad-

dress future collisions. EX1003, ¶62. One predictable solution for re-allocating a

secondary resource to the UE in this situation would have entailed, after its initial

release, dynamically re-allocating a secondary resource to the UE based on the

teachings of Nokia476. EX1003, ¶62; see also supra, §VIII.C.1.

      A POSITA would have been motivated to re-allocate CATT183’s secondary

resource using dynamic allocation techniques based on Nokia476 for substantially




only that it “can be” dynamically rescheduled. EX1005, 3. Indeed, FIG. 3 shows

instances where the unused secondary predefined resource is not re-allocated. Id.

Whether dynamic re-allocation occurs in a given circumstance may depend on var-

ious factors including current system conditions and/or preferences of the system

designer.


                                         19
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 31 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



the same reasons that dynamic allocation was obvious to apply in the First Alterna-

tive combination. EX1003, ¶63; supra, §VIII.C.1. For example, by dynamically re-

allocating a secondary resource to a UE after the secondary resource was previously

released in response to identifying a scheduled collision, the likelihood of the sec-

ondary resource being wasted/unused will ordinarily diminish (leading to more effi-

cient resource usage). EX1003, ¶63. Dynamic allocation was also associated with

other well-known benefits as disclosed in Nokia476 including “[f]lexible schedul-

ing,” “[f]requency and time selective scheduling,” and “[f]ast and slow link adapta-

tion.” EX1006, §2.1; EX1003, ¶63. Further, as described above (§VIII.C.1), dy-

namic resource allocation would have achieved predictable results and would have

been obvious to try, especially where the ’480 patent’s background discussion ad-

mits that dynamic resource allocation was already known to address collisions.

EX1001, 2:27-32; EX1003, ¶63.

             3.    Claim Element Analyses

      Element [11.P]

      To the extent the preamble is limiting, CATT183 discloses in §2.2 (Alt 2) a

method for collision resolution, and the First and Second Alternative CATT183-

Nokia476 combinations described above provide the recited method. EX1005, 2-3;

supra, §VIII.C.1-2; EX1003, ¶64.



                                         20
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 32 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



      Element [11.1]

      CATT183 discloses transmitting a packet re-transmission in a first HARQ

process using a persistently scheduled “primary” predefined uplink resource.

EX1005, §2.2 (Alt 2).




EX1005, FIG. 1.

      CATT183 also acknowledges that “semi-persistent scheduling has been

adopted for VoIP” in E-UTRAN. Id., §1. To the extent CATT183 does not ex-

pressly disclose that the primary resource in the “Alt 2” embodiment is “semi-per-

sistently” scheduled, this feature was well known before the earliest possible priority

date of the ’480 patent (October 5, 2007) and would have been obvious to apply to

scheduling the primary resource in the resulting CATT183-Nokia476 combinations.

EX1003, ¶¶65-68.

      For example, Nokia476 explains that semi-persistent scheduling involves au-

tomatic release of persistently scheduled resources, e.g., during “silence periods” of


                                          21
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 33 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



a voice session. EX1006, §2.3. It would have been obvious to implement the re-

sulting First and Second alternative combinations according to Nokia476’s sugges-

tion for semi-persistent scheduling such that the primary resource would be semi-

persistently scheduled. EX1003, ¶67.

      A POSITA would have sought to implement semi-persistent scheduling in this

manner for several reasons. EX1003, ¶68.

      First, releasing the primary resource during silence periods would have ad-

vantageously allowed for more efficient resource usage because it would then be

available to re-allocate to other users. EX1003, ¶.

      Second, semi-persistent scheduling was already commonly agreed upon in E-

UTRAN (as admitted by CATT183), and it would have been predictable to adopt in

the system in light of this agreement for purposes of achieving uniformity. Id., ¶68.

      Third, the resulting combination would have achieved desired results con-

sistent with the expected operation of semi-persistent scheduling as described in

Nokia476. EX1003, ¶68.

      Element [11.2]

      CATT183 describes operations for predefining a secondary resource for a sec-

ond (different) HARQ process to carry new packet transmissions in the event of a

scheduled collision. EX1005, §2.2 (Alt 2).



                                         22
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 34 of 98

                                                          IPR of U.S. Patent No. 8,429,480
                                                       Attorney Docket No. 35548-0130IP1



         To the extent CATT183 does not expressly disclose receiving a dynamic al-

location of the second (different) HARQ process, the First and Second Alternative

CATT183-Nokia476 combinations would have achieved this feature based on

Nokia476’s suggestions for dynamic resource allocation.2 EX1003, ¶¶69-71. Nokia

476 confirms that dynamic resource allocation was well-known in the context of

semi-persistent scheduling. EX1006, §2.3. For instance, Figure 3 of Nokia476

shows the UE receiving a dynamically allocated uplink resource for retransmission

of a packet that was not successfully received at the eNB:




2
    For purposes of mapping prior art, this Petition treats “receiving a dynamic allo-

cation of a different [HARQ] process,” as recited in Element [11.2], as encompass-

ing receipt of dynamically allocated resources for transmitting in a different HARQ

process. See, e.g., EX1001, 3:3-5, FIG. 7; Element [1.2]. Petitioner does not

waive any defenses under 35 U.S.C. §112 with respect to Element [11.2] that may

be raised in other forums.


                                           23
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 35 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



EX1006, FIG. 3 (annotated).

      For the reasons explained in detail above (§§VIII.C.1-2), it would have been

obvious to implement CATT183’s Alt 2 embodiment according to the teachings of

Nokia476 for dynamic resource allocation. EX1003, §§IX.A-B, ¶71. In both the

First and Second Alternatives CATT183-Nokia476 combinations, a UE in the re-

sulting system predictably receives a dynamic allocation of the secondary resource

for a second (different) HARQ process, and in response, transmits a new packet us-

ing the dynamically allocated secondary resource in the different HARQ process in

a different subframe. EX1003, ¶71.

      First Alternative Combination:




EX1003, ¶71.



                                       24
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 36 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



      Second Alternative Combination




EX1003, ¶71.

      Element [12]
      The teachings of CATT183-Nokia476 provide the feature recited in this claim

element in at least two ways. EX1003, ¶¶72-74.

      First, in the Second Alternative CATT183-Nokia476 combination described

above (§VIII.C.2), the secondary resource (corresponding to the recited “persistently

allocat[ed] … resource”) is predefined and persistently scheduled before being dy-

namically rescheduled to another user/service. EX1003, ¶73. The secondary re-

source in this instance is predefined and persistently scheduled, and is specifically

provided for transmitting a new packet transmission in the second (different) HARQ




                                         25
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 37 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



process.3 EX1005, §2.2 (Alt 2), FIG. 3.

         Second, CATT183 explains how “E-UTRAN allocates predefined resources

for the first HARQ transmissions and potentially retransmissions to UEs.”

EX1005, §1 (emphasis added). CATT183 thus confirms that capabilities for prede-

fining not just the initial transmission in a HARQ process but also retransmissions

were known—and indeed were actively explored for the E-UTRAN standard at the

time of the earliest possible priority date of the ’480 patent (October 5, 2007).

EX1003, ¶74; see also EX1009, §11.1.2. By predefining a resource for both the

initial transmission and retransmissions, the resource is “persistently” allocated

within the meaning of that term as used in the ’480 patent—e.g., since retransmis-

sions do not need to be individually scheduled on a dynamic basis. EX1003, ¶74.

Regardless whether the resource persists for transmissions of subsequent packets,

the ’480 patent provides that a resource can be “persistently” allocated even if the

resource persists only for transmissions of a single packet. See EX1001, 7:7-11




3
    Petitioner notes claim 12 lacks antecedent basis for “the new packet transmis-

sion,” and does not require that that the transmission occur in a dynamically allo-

cated HARQ process.


                                           26
     Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 38 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



(“[O]nly a new transmission that has collided with a re-transmissions need by dy-

namically scheduled to another HARQ process, as other new transmissions can oc-

cur in the persistent fashion in process #1 if the loading in HARQ process #1 is

reasonable.”), 7:65-67, 8:14-17, 8:33-36. According to the teaching of CATT183,

the secondary resource in both the First and Second Alternative CATT183-Nokia476

combinations would thus be persistently allocated for transmitting the new packet

transmission in the second (different) HARQ process. EX1003, ¶74.

      Element [13]

      Nokia476 discloses that the UE receives dynamically allocated resources from

the Node B (e.g., eNB). EX1006, FIG. 3 (showing dynamic uplink resource alloca-

tion provided with NACK), (“allocation is sent either on L1/L2 control channel”);

generally §§2.1, 2.3. As explained in detail above (§§VIII.C.1-2), the UE in the

predictable First and Second Alternative CATT183-Nokia476-CATT115 combina-

tions receives the dynamic allocation of the second (different) HARQ process from

the eNB (corresponding to the recited “network element”).        EX1003, ¶75; cf

EX1001, 8:29-32, FIG. 8 (receiving dynamic allocation from eNB in ’480 patent);

supra, §V.A.




                                       27
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 39 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



IX.   [GROUND 1B] – Obviousness Based On CATT183-Nokia476-Ranta
      (Claims 14-16)

      A.    Overview Of Ranta

      Ranta discloses “wireless communications systems and, more specifically, …

techniques that provide for a retransmission of data.” EX1010, [0002]; EX1003,

¶¶41-42. Ranta’s techniques are applicable to wireless systems including LTE and

E-UTRAN. EX1010, [0047] (“By way of introduction, in current standardization

efforts, such as those for a proposed 3GPP UTRA and UTRAN long term evolution

(LTE) network, it may be useful to employ HARQ.”), [0104]-[0107].

      Ranta further describes components of wireless systems such as LTE.

EX1010, [0052]-[0055], FIG. 1; see also id., [0121]-[0125]. For instance, Figure 1

depicts “a wireless network 1 [] adapted for communication with a UE 10 via a base

station (e.g., Node B or BTS) 12.” Id., [0052].




                                        28
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 40 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1




EX1010, FIG. 1.

      B.    Predictable Combination Of CATT183-Nokia476-CATT115-
            Ranta

      Element [14.P]

      The First and Second Alternative CATT183-Nokia476 combinations de-

scribed above provide predictable techniques for resolving collisions in E-UTRAN.

Supra, §§VIII.C.1-2. To the extent the preamble is a limitation, and to the extent

CATT183 and Nokia476 do not expressly disclose the recited “computer readable

medium,” this feature would have been obvious in view of Ranta. EX1003, ¶¶76-

77. For example, Ranta discloses a “UE 10 [that] includes a data processor (DP)

10A, a memory (MEM) 10B that stores a program (PROG) 10C …” EX1010,

[0052]; see also [0053]-[0055], FIG. 1. Ranta also discloses the UE can include “a


                                       29
       Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 41 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



computer program product … that tangibly embodies a program of machine-reada-

ble instructions executable by a digital processing apparatus to perform operations.”

Id., [0035], [0038], claims 17, 34.

       It would have been obvious to further modify the First and Second Alternative

CATT183-Nokia476 combinations according to Ranta’s suggestions here such that

the UE would include a computer-readable medium encoded with a computer pro-

gram executable by a processor to perform the actions of the UE described above in

§§VIII.C.1-2. Multiple reasons would have motivated a POSITA to implement the

combination. EX1003, ¶77. For example, the computer-readable medium would

have enabled the UE to execute actions for collision resolution and thereby achieve

well-known benefits (e.g., more reliable delivery of packet transmissions and more

efficient use of uplink resources). EX1003, ¶77. It also would have been predictable

and natural to implement a computer-readable medium encoded with a computer

program product as claimed since UEs ordinarily included computer-readable medi-

ums of this type as of the earliest possible priority date of the ’480 patent. EX1003,

¶77.

       Element [14.1]
       Supra, §VIII.C.3, Element [11.1]; EX1003, ¶78.




                                         30
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 42 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



      Element [14.2]

      Supra, §VIII.C.3, Element [11.2]; EX1003, ¶79.

      Element [15]

      Supra, §VIII.C.3, Element [12]; EX1003, ¶80.

      Element [16]
      Supra, §VIII.C.3, Element [13]; EX1003, ¶81.

X.    [GROUND 1C] – Obviousness Based On CATT183-Nokia476-
      TS_36_300 (Claims 17-20)

      A.    Overview Of TS_36_300

      TS_36_300 is a 3GPP technical specification that “provides an overview and

overall description of the E-UTRAN radio interface protocol architecture.” EX1009,

1; EX1003, ¶¶43-44. TS_36_300 describes elements of the UE and eNodeB in E-

UTRAN, and provides a physical layer model in Figure 5.4.1.5:




                                       31
             Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 43 of 98

                                                                                             IPR of U.S. Patent No. 8,429,480
                                                                                          Attorney Docket No. 35548-0130IP1



                                        Node B                                                                 UE
                                                       Error
                                                    indications
  Channel-state                                                                N Transport blocks
 information, etc.                                                             (dynamic size S1..., SN)
                                                              ACK/NACK                           ACK/NACK
                         HARQ                                 HARQ info                          HARQ info               HARQ

                                           CRC
                                          CRC                                                                CRC
                                                                                                              CRC




                                                                                                                                          Uplink transmission control
                                       Coding + RM                                                   Coding + RM
                                     Decoding + RM                                                    Coding + RM
       MAC scheduler




                                                                                                                          Redundancy
                                                                                                                            version
                                          Interl.
                                      Deinterleaving                                                       Interl.
                                                                                                          Interleaving
                       Modulation                                                                                         Modulation
                        scheme       Data modulation                                               Data                    scheme
                                    Data demodulation                                               Datamodulation
                                                                                                         modulation
                        Resource                                                                                         Resource/power
                       assignment       RB mapping                                                                         assignment
                                    Resource demapping                                               RB mapping
                                                                                                    Resource mapping
                        Antenna                                                                                            Antenna
                        mapping                                                                                            mapping
                                    Antenna demapping                                               Antenna mapping




EX1009, FIG. 5.4.1.5 (p. 29).

                TS_36_300 explains that the medium access controller (MAC) in eNB “in-

cludes dynamic resource schedulers that allocate physical layer resources for the

DL-SCH and UL-SCH transport channels.” EX1009, 56. Regarding uplink sched-

uling, TS_36_300 discloses that “E-UTRAN can dynamically allocate resources

(PRBs and MCS) to UEs at each TTI via the C-RNTI on L1/L2 control channel(s).”

Id., 56. Additionally, “E-UTRAN can allocate a predefined uplink resource for the

first HARQ transmissions and potentially retransmissions to UEs.” Id. For example,

as shown in Figure 5.4.1.5, the eNB includes a HARQ functional unit associated

with the MAC scheduler to facilitate performance of HARQ-related functions. Id.,

§11.


                                                                          32
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 44 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



      B.    Predictable Combination Of CATT183-Nokia476-TS_36_300

      Element [17.P]

      CATT183 discloses a UE as the recited “apparatus.” EX1005, §§1, 2.2 (Alt

2); see also EX1006, §§2.1, 2.3; EX1009, §5.4.1.5, FIG. 5.4.1.5 (depicting UE);

EX1003, ¶82; supra, §§VIII.C.1-2.

      Element [17.1]

      TS_36_300 discloses a HARQ functional unit in the UE, and confirms that

HARQ functional units were standard UE components in E-UTRAN. EX1009,

§5.4.1.5, FIG. 5.4.1.5 (depicting HARQ unit in UE). A POSITA would have imple-

mented a HARQ functional unit in a UE in the CATT183-Nokia476-TS_36_300

combination for multiple reasons. EX1003, ¶83. For example, HARQ functional

units were an ordinary part of the UE in E-UTRAN system in the relevant timeframe

(e.g., October 5, 2007)—as confirmed by TS_36_300. Id., ¶83. Second, a POSITA

would have appreciated that HARQ-related operations (such as the transmission re-

cited in element [17.1]) would naturally be performed with a HARQ functional unit

since they fall within the scope of the HARQ functional unit’s express purpose. Id.

      As described in detail above (§VIII.C.1-2 and Element [11.1]), the HARQ

functional unit would be configured to transmit a packet re-transmission in a HARQ

process using a semi-persistently scheduled uplink resource. EX1003, ¶84; supra,

§VIII.C.1-2, §VIII.C.3 (Element [11.1]).

                                        33
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 45 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



      Element [17.2]

      The operations for receiving a dynamic allocation of a resource for a different

HARQ process, and transmitting a new packet using the dynamically allocated re-

source in the different HARQ process would have been obvious for the reasons ex-

plained above. Supra, §VIII.C.3 (Element [11.2]); EX1003, ¶85. It further would

have been obvious to configure a HARQ functional unit in the UE to perform/facil-

itate these operations, for the reasons discussed in Element [11.1]. Supra, Element

[11.1]; EX1009, §5.4.1.5, FIG. 5.4.1.5 (depicting HARQ unit in UE); EX1003, ¶85;

supra, Element [11.2], §VIII.C.1-2.

      Element [18]

      Supra, §VIII.C.3, Element [12]; EX1003, ¶86.

      Element [19]

      TS_36_300 expressly confirms that the UE in an E-UTRAN system such as

CATT183 includes a receiver for receiving transmissions from the eNB.

TS_30_300, §5.4.1.5, FIG. 5.4.1.5 (depicting UE with receiver) (“receiver side”).

The resulting CATT183-Nokia476-TS_36_300 combination would predictably in-

clude a receiver in the UE to receive the dynamic allocation of resources for a sec-

ond/different HARQ process from the eNB (network element). Supra, §§VIII.C.1-

2, VII.C.3 (Element [11.2]); EX1003, ¶87.



                                        34
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 46 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



      Element [20]

      As described above (§VIII.C.1-2), the apparatus is embodied in a user equip-

ment (UE). Supra, Element [17.P], §VIII.C.1-2; EX1003, ¶88; EX1009, §5.4.1.5,

FIG. 5.4.1.5 (depicting UE).

XI.   [GROUND 1D] – Obviousness Based On CATT183-Nokia476-
      TS_36_300-CATT115 (Claims 1, 3-4, 7-10)

      A.     Overview Of CATT115
      Like CATT183, CATT115 describes the problem of collisions that occur

“when using synchronous HARQ” in the E-UTRA uplink. EX1007, 1; EX1003,

¶¶45-46. To this end, CATT115 proposed solutions for “collision resolution.” Id.,

1. Among these solutions, CATT115 describes an option for dynamically allocating

resources for retransmission of a first packet, while using predefined resources (from

persistent scheduling) for initial transmission of a second packet. Id., 1-2.

                With adaptive synchronous HARQ, it seems that the
             collisions incurred due to synchronous operation can eas-
             ily avoid by changing the resource unit assignment of spe-
             cial retransmission that will conflict with other transmis-
             sion. Fig 1 shows an example.




                                          35
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 47 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1




                 In Fig 1, after the 1st retransmission fails, the MAC
            scheduler becomes aware of that the 2nd retransmission
            will conflict with persistent scheduling. So the scheduler
            notices the UE that the 2nd retransmission will continue in
            different resource units from previous retransmission by
            corresponding control signalling.

EX1007, 1-2.

      B.    Predictable Combination Of CATT183-Nokia476- TS_36_300-
            CATT115

            1.      Overview Of First Alternative Combination
      As described in detail above (§VIII.C.1), it would have been obvious to mod-

ify CATT183 according to Nokia476’s suggestion for dynamic resource allocation

such that the secondary resource would not be predefined, but would rather be dy-

namically allocated in response to identifying a scheduled collision. EX1003, ¶¶89-

98.


                                        36
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 48 of 98

                                                           IPR of U.S. Patent No. 8,429,480
                                                        Attorney Docket No. 35548-0130IP1



         It was known by the relatively late timeframe of the ’480 patent’s earliest

possible priority date (October 5, 2007) that E-UTRAN systems could allocate up-

link resources to a UE either in response to an explicit resource request from the UE

or in the absence of an explicit request from the UE.4 EX1003, ¶90. For example,

Nokia476 describes how “fully dynamic scheduling” involves the “UE send[ing] a

resource request in UL for every VoIP packet” and “semi-persistent scheduling” in-

volves the “UE [] sending[ing] a resource request” when “a talk spurt starts.”

EX1006, §§2.1, 2.3. In the case of semi-persistent scheduling, the UE’s resource

request can result in a persistently scheduled resource for initial transmissions while

“[a]ll [] retransmissions are allocated dynamically.” Id., §2.3. The dynamic sched-

uling of retransmissions provides one example of the eNB automatically allocating

uplink resources in the absence of an explicit resource request from UE. Id.

         CATT115 further demonstrates the predictability of implementing unsolicited

resource allocations to accommodate separate transmissions of packets that incur a



4
    As shorthand, this Petition refers to uplink resource allocations that occur in re-

sponse to an explicit request from the UE as a “solicited” resource allocation. Up-

link resource allocations that occur in the absence of an explicit request from the

UE are referred to as “unsolicited” allocations. EX1003, ¶90.


                                            37
       Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 49 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



scheduled collision due to synchronous HARQ and persistent scheduling. EX1007,

§2.1; supra, §VIII.C. In particular, when “the MAC scheduler becomes aware []

that [a] 2nd retransmission will conflict with persistent scheduling,” “the scheduler

notices the UE that the 2nd retransmission will continue in different resource units

from previous retransmission by corresponding control signaling.” Id.; EX1003,

¶91.

       It would have been obvious to further modify the First Alternative CATT183-

Nokia476 system (§VIII.C.1) based on CATT115’s suggestion (e.g., unsolicited re-

source allocations for uplink-transmission conflict resolution) such that the eNB

would dynamically allocate a secondary resource to the UE in response to detecting

a scheduled collision between a retransmission of a first packet and an initial trans-

mission of a second packet. EX1003, ¶92. In this system as predictably modified

by CATT115, the eNB would allocate the secondary resource in an unsolicited man-

ner in response to detecting a scheduled collision, without an explicit request from

the UE. Id. For example, notifying the UE of the dynamic uplink resource allocation

would predictably involve sending a signal indicating resource allocation from the

eNB to the UE on the downlink L1/L2 control channel (e.g., in a MAC control PDU).

See EX1006, §2.3; EX1003, ¶92.

       A POSITA would have been prompted to apply CATT115’s suggestion for



                                         38
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 50 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



unsolicited resource allocation to the resulting combination for a number of reasons.

EX1003, ¶93. First, by implementing unsolicited allocation of CATT183’s second-

ary resource according to the teachings of CATT115, the resulting system would

have advantageously reduced the amount of signaling overhead incurred relative to

approaches that required the UE to send an explicit resource request to the eNB.

EX1003, ¶93. The benefits of reducing signaling overhead were well understood

before the earliest possible priority date of the ’480 patent (October 5, 2007), and

tends to provide more efficient resource usage between the UE and eNB. Id.

      Second, a POSITA would have recognized that the eNB was ideally posi-

tioned to detect impending collisions between transmissions and retransmissions

from a UE (and thus would not need to rely on an explicit resource request from the

UE to understand when a secondary resource is needed). EX1003, ¶94. The eNB is

the entity that determines when retransmission of a packet is necessary (e.g., due to

unsuccessful receipt of a prior uplink transmission), and the eNB tracks UE trans-

missions according to persistent scheduling and HARQ parameters. EX1003, ¶94.

Accordingly, as CATT115 acknowledged, the eNB can readily identify scheduled

collisions and the need for dynamic allocation of additional resources. EX1007,

§2.1. Indeed, the ’480 patent itself assumes a POSITA would have understood how

the eNB would detect collisions since it provides little detail on this operation, and



                                         39
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 51 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



CATT115 provides at least as much detail as the ’480 patent in this regard. In re

Epstein, 32 F.3d 1559, 1568, (Fed. Cir. 1994) (“[T]hat appellant did not provide the

type of detail in his specification that he now argues is necessary in prior art refer-

ences supports the Board’s finding that one skilled in the art would have known how

to implement the features of the references.”).

      Third, implementing the combined system according to CATT115’s sugges-

tion for unsolicited resource allocation would have involved the mere application of

a known technique (CATT115’s unsolicited resource allocation) to a predictable

system (CATT183-Nokia476) to yield no more than predictable results. EX1003,

¶95; KSR, 550 U.S. at 417.

      Fourth, a POSITA would have considered CATT115’s suggestion for unso-

licited resource allocation obvious to try in the context of the combined system based

on CATT183 (e.g., such that the eNB performs unsolicited dynamic allocation of

the secondary resource). The evidence here confirms that there are broadly just two

options for prompting allocation of uplink resources to a UE: either (1) responsive

to an explicit resource request from the UE or (2) by the eNB’s detection of some

condition indicating the need for an uplink resource other than the explicit request

from the UE. EX1003, ¶96. Given these two known and finite options, it would

have been obvious to try unsolicited allocations in typical implementations of the



                                          40
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 52 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



system to achieve the predictable benefits associated with this approach as described

above. EX1003, ¶96; Uber, 957 F.3d at 1340.

      Accordingly, for the reasons discussed herein, a predictable combination of

CATT183, Nokia476, and CATT115 would have resulted in a system that did not

provide a predefined, persistently scheduled secondary resource. Instead, the eNB

would dynamically allocate (and without solicitation from the UE) the secondary

resource as needed upon detecting a conflict between the retransmission of first

packet and a scheduled transmission of a second packet. EX1003, ¶¶97-98. Mr.

Rysavy provided the following illustration depicting an ordinary implementation of

the First Alternative combination as modified further in view of CATT115:




                                         41
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 53 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1




EX1003, ¶97.

            2.    Overview Of Second Alternative Combination
      As described in detail above (§VIII.C.2), it would have been obvious to mod-

ify CATT183 according to Nokia476’s suggestion for dynamic resource allocation

such that a predefined secondary resource can be recovered after its release, upon

identifying a scheduled collision. EX1003, ¶¶99-100.

      Dynamically re-allocating the secondary resource to the UE by unsolicited

notification when the eNB identifies a potential collision between a scheduled re-

transmission and initial transmission (as suggested by CATT115) also would have


                                       42
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 54 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



been obvious to implement in the Second Alternative combination for substantially

similar reasons to those discussed above (§XI.B.1). EX1003, ¶¶100, 89-98. A

POSITA would have applied unsolicited dynamic re-allocation of the secondary re-

source in the resulting combination to reduce signaling overhead that would other-

wise be required for the UE to send an explicit resource request to the eNB. EX1003,

¶100. Additionally, a POSITA would have recognized that the eNB would be in an

ideal position to detect scheduled collisions between transmissions and retransmis-

sions from a UE, and as described above (§XI.B.1), unsolicited resource allocation

would have achieved predictable results and would have been obvious to try.

EX1003, ¶100. Mr. Rysavy provided the following illustration depicting an ordinary

implementation of the Second Alternative combination as modified further in view

of CATT115:




                                        43
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 55 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1




EX1003, ¶100.

             3.     Claim Element Analyses

      Element [1.P]

      Supra, §VIII.C.3, Element [11.P]; EX1003, ¶101.

      Element [1.1]

      CATT183’s “Alt 2” embodiment (§2.2) discloses a system configured to iden-

tify a scheduled collision between an uplink packet-retransmission and a new uplink

packet transmission within a (first) HARQ process using the primary predefined re-

source. EX1005, §2.2 (“If there is the 2nd retransmission of the last voice packet

use the primary predefined resource, then the initial transmission of the current voice

packet will use the secondary predefined resource.”), FIG. 3; supra, §VIII.A. The

collision is detected within a HARQ process at least because the transmission are


                                          44
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 56 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



scheduled during the same subframe/TTI from the same UE. Id.; cf. EX1001, FIG.

1; EX1003, ¶¶102-105.

      Furthermore, as explained in detail above (§§VIII.C.1-2, XI.B.1-2), the pre-

dictable First and Second Alternative CATT183-Nokia476-CATT115 combinations

specifically provide an eNB configured to perform the recited detection by identify-

ing a scheduled collision between the uplink packet re-transmission and the new

uplink packet transmission. EX1003, ¶103; supra, §§VIII.C.1-2, XI.B.1-2.

      CATT115 further discloses a “MAC scheduler” at the eNB that “becomes

aware [] that the 2nd retransmission will conflict with persistent scheduling.”

EX1007, §2.1.

      To the extent CATT183, Nokia476, and CATT115 do not expressly disclose

the recited “[HARQ] function,” (or HARQ functional unit) TS_36_300 confirms

that such a function was an ordinary feature of eNBs in E-UTRAN at the time (e.g.,

October 5, 2007). EX1009, FIG. 5.4.1.5 (p. 29); supra §X.A. It would have been

obvious to implement the First and Second Alternative CATT183-Nokia476-

CATT115 combinations according to TS_36_300’s suggestion for a HARQ function

(or functional unit) such that the HARQ function in the resulting system would de-

tect the collision (e.g., identify the scheduled collision) between the uplink packet




                                         45
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 57 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



re-transmission and the new uplink packet transmission within the first HARQ pro-

cess in the primary resource and dynamically allocate resources to a HARQ process

(as recited in element [1.2]). EX1003, ¶104.

      A POSITA would have been prompted to implement this combination for

multiple reasons. EX1003, ¶105. First, the HARQ function was a defined aspect

of the eNB in the E-UTRAN system in the relevant timeframe (e.g., October 5,

2007)—as confirmed by TS_36_300. Id., ¶105. Second, a POSITA would have

appreciated that HARQ-related operations (such as the recited “detecting” and “dy-

namically allocating” operations) would naturally be performed using the HARQ

function since HARQ operations are within the expected scope of a functional unit

dedicated to HARQ. Id. Third, the HARQ function is consistent with CATT115’s

suggestion for implementing a “MAC scheduler” since E-UTRAN provides “HARQ

within the MAC sublayer.” EX1007, §2.1; EX1009, §9.1 (p. 39). The resulting

combination thus would have achieved predictable results consistent with typical use

of a HARQ function, and a POSITA would have expected a high likelihood of suc-

cess in implementing the combination. EX1003, ¶105.

      Element [1.2]
      CATT183’s ‘Alt 2’ embodiment diverts the initial transmission of a second

packet from a first HARQ process using a first predefined resource to a second



                                        46
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 58 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



HARQ process using a second predefined resource in a different subframe/TTI re-

sponsive to detecting a scheduled collision between the initial transmission of the

second packet and a retransmission of a first packet in the first HARQ process.

EX1005, §2.2 (Alt 2); supra §VIII.A; EX1003, ¶106. Nokia476 further discloses

dynamic resource allocation, and CATT115 suggests use of dynamic resource allo-

cations to avoid collision between retransmissions and initial transmissions in a

HARQ process. EX1006, §§2.1, 2.3; EX1007, §2.1; supra, §§VIII.B-C. For the

reasons described in detail above (§§VIII.C.1-2, XI.B.1-2), it would have been ob-

vious to combine the teachings of CATT183, Nokia476, and CATT115, and the re-

sulting First and Second Alternative combinations would have dynamically allo-

cated, in response to detecting an impending collision (supra Element [1.1]), a sec-

ondary resource for transmitting the new uplink packet transmission in a different

(second) HARQ process that does not collide with the uplink packet re-transmission

in the first HARQ process. EX1003, ¶106. Based on TS_36_300, it further would

have been predictable for these functions to be performed with a HARQ function at

the eNB (as explained above (Element [1.1])). EX1003, ¶106.

      First Alternative:




                                        47
     Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 59 of 98

                                                 IPR of U.S. Patent No. 8,429,480
                                              Attorney Docket No. 35548-0130IP1




EX1003, ¶106.

     Second Alternative:




                                    48
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 60 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1




Id.

      Element [3]
      Nokia476 teaches that uplink resource allocations in E-UTRAN are sent over

the DL L1/L2 control channel (physical downlink control channel). EX1006, §2.3

(“allocation is sent [] on L1/L2 control channel”), (“allocated dynamically using the

L1/L2 control channel”), FIG. 3, §2.1 (“L1/L2 control signaling”), FIG. 1. As de-

scribed above (§VIII.C.1-2, XI.B.1-2), the predictable CATT183-Nokia476-

TS_36_300-CATT115 combinations would have provided for the allocated resource

to be sent on the DL L1/L2 control channel according to Nokia476’s suggestion.

Supra, §VIII.C.1-2, XI.B.1-2; EX1003, ¶107; infra, §XIV (Element [3]).

      Element [4]

      As described in detail above (§VIII.C.1-2, XI.B.1-2), the methods of both

                                         49
     Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 61 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



First and Second Alternative CATT183-Nokia476-TS_36_300-CATT115 combina-

tions are executed by a network element such as an eNB with a HARQ function in

an E-UTRAN system. EX1007, §2.1 (“MAC scheduler”); EX1009, §5.4.1.5, FIG.

5.4.1.5 (depicting eNB); EX1006, §§2.1, 2.3 (“Node B”); supra, §VIII.C.1-2;

EX1003, ¶108.

      Element [7.P]
      According to the teachings of CATT183 and TS_36_300, the CATT183-

Nokia476-CATT115-TS_36_300 combinations provide the recited “apparatus,” as

an eNB or a component of the eNB that implements MAC/HARQ functions.

EX1005, §2.2 (Alt 2); EX1009, §5.4.1.5; supra, §VIII.C.1-2; EX1003, ¶109.

      Element [7.1]

      Supra, Element [1.1]; EX1003, ¶110.

      Element [7.2]
      Supra, Element [1.2]; EX1003, ¶111.

      Element [8]

      TS_36_300 teaches that the apparatus that implements MAC scheduling and

HARQ functions is embodied in the eNB (network element). EX1009, §5.4.1.5,

FIG. 5.4.1.5; EX1003, ¶112; supra, Element [7.P], §VIII.C.1-2.

      Element [9]

      Supra, §VIII.C.3, Element [12]; EX1003, ¶113.


                                       50
       Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 62 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



       Element [10]

       Supra, Element [3]; EX1003, ¶114.

XII.   [GROUND 1E] – Obviousness Based On CATT183-Nokia476-
       TS_36_300-CATT115-Ranta (Claims 5-6)

       A.    Predictable Combination Of CATT183-Nokia476-CATT115-
             TS_36_300-Ranta

       Element [5.P]
       To the extent the preamble is a limitation, Ranta discloses the recited “com-

puter readable medium.” EX1010, [0052]; see also [0053]-[0055], FIG. 1; supra,

§IX.A. It would have been obvious to further modify the CATT183-Nokia476-

CATT115-TS_36_300 in view of Ranta such that the UE and eNB would provide

computer-readable media encoded with a computer program product according to

Ranta’s suggestion for at least the reasons described in §IX.B, Element [14.P].

EX1003, ¶115.

       Element [5.1]
       Supra, §XI.B, Element [1.1]; EX1003, ¶116.

       Element [5.2]

       Supra, §XI.B, Element [1.2]; EX1003, ¶117.

       Element [6]

       Supra, §XI.B, §VIII.C.3, Element [12]; EX1003, ¶118.




                                         51
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 63 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



XIII. [GROUND 2A] – Obviousness Based On CATT115-Kuusela-TS_36_300
      (Claims 1, 4, 7-9)

      A.    Overview Of Kuusela

      Kuusela discloses techniques for “improve[ing] capacity in the context of, for

example, VoIP on [High Speed Uplink Packet Access (HSUPA)] or any other dis-

continuous data transmission.” EX1008, [0015]; generally id., [0015]-[0026], Ab-

stract; EX1003, ¶¶47-49.

      Like CATT183 and CATT115, Kuusela similarly highlights the problem of

collisions between retransmissions in a HARQ process and initial transmissions of

VoIP packets. For instance, Kuusela explains that “[i]n case of 10 ms TTI, a simple

principle with VoIP service using a packet every 20 ms would be, for example, to

allow transmission of only every second ARQ process (odd or even).” EX1008,

[0023].

      Specifically, Kuusela discloses two predictable alternatives for resolving a

conflict between a “retransmission” and an initial transmission for the next VoIP

packet: (1) “the retransmission could be delayed by one 10 ms frame taking the

place of a normally unused process,” or (2) “[a]lternatively, the new transmissions

could be delayed by one 10 ms frame, taking the place of [a] normally unused pro-

cess and without delaying the retransmission.” Id., [0024]-[0025]; see also id.,

[0016].


                                        52
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 64 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



      B.     Predictable Combination Of CATT115-Kuusela-TS_36_300

      The teachings of CATT115, Kuusela, and TS_36_300 would have been pre-

dictable to combine as described below in §§XIII.B.1, and would have rendered

claims 1, 4, and 7-8 of the ’480 patent obvious. EX1003, ¶35. Further, the combi-

nation would have provided each element of claims 1, 4, and 7-8 as described below

in §XIII.B.2. Id.

             1.     Overview Of Combination

      As previously discussed (§XI.A), CATT115 acknowledges the well-known

problem that “synchronous HARQ” in E-UTRAN can “lead[] to collisions while

other mechanisms are adopted at the same time, such as persistent scheduling.”

EX1007, §2. CATT115 explains that “collisions incurred due to synchronous oper-

ation can easily avoid [sic] by changing the resource unit assignment of special re-

transmission that will conflict with other transmission.” Id., §2.1.

      CATT115 lacks express detail regarding certain aspects of changing a “re-

source unit assignment” for a conflicting transmission, and does not expressly dis-

close that the dynamically allocated resources are scheduled for a different HARQ

process. Nonetheless, a POSITA would have looked to Kuusela for a predictable

solution in this regard. EX1003, ¶¶119-133; supra, §XII.A. In particular, Kuusela

teaches that collisions within a HARQ process in a same subframe/TTI from a same



                                         53
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 65 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



UE can be resolved by diverting one of the conflicting transmissions to a second

HARQ process different from a first HARQ process where the collision was sched-

uled to occur. EX1007, [0023]-[0025]; supra, §XII.A. Kuusela’s teaching here

(e.g., diverting a conflicting transmission to a different HARQ process) would have

been obvious to apply to CATT115. EX1003, ¶120. In the resulting system,

CATT115’s suggestion for changing the resource unit assignment of a conflicting

transmission would involve moving that transmission to an entirely separate HARQ

process from a first HARQ process where the conflicting transmissions were both

originally scheduled to occur, according to Kuusela’s suggestion. EX1003, ¶120.

        Multiple reasons would have prompted a POSITA to implement CATT115’s

system according to Kuusela’s suggestion for diverting a conflicting transmission to

a different HARQ process.5 EX1003, ¶121. First, LTE (E-UTRAN) systems al-




5
    Petitioner acknowledges that CATT115 pertains to an E-UTRAN system, while

Kuusela’s disclosure focuses on WCDMA systems. Compare EX1007 with

EX1008, [0002]. Nonetheless, these differences would not have dissuaded a

POSITA from implementing the CATT115-Kuusela-TS_36_300 system as de-

scribed herein. EX1003, ¶125. Aspects of the VoIP services and HARQ processes



                                        54
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 66 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



ready provided support for multiple HARQ processes for separately managing trans-

missions of different uplink packets. Id., ¶122. It would have been predictable to

direct a retransmission of a first packet and an initial transmission of a second packet

to different HARQ processes based on Kuusela’s suggestion since doing so would

simply entail advantageously utilizing parallel HARQ processes in LTE according

to their ordinary purposes. Id., ¶122.

      Second, by diverting a conflicting transmission to a separate HARQ process,

the transmissions of the respective packets associated with a scheduled collision

would benefit from independent management in the respective HARQ processes.

EX1003, ¶123. For instance, retransmissions of a first packet can continue for so

long as necessary and permitted by parameters of the HARQ process, while the sec-

ond packet would be subject to independent retransmissions as needed, thereby pro-

moting reliable delivery mechanisms for both packets. Id., ¶123.

      Third, the combination would have involved the mere application of a known



provided in these wireless systems were substantially similar, and a POSITA

would have appreciated the relevance of Kuusela’s teachings beyond the specific

context of WCDMA (including in E-UTRAN). EX1008, [0033] (“numerous other

embodiments”); id.


                                          55
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 67 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



technique (Kuusela’s diversion of a conflicting resource to a separate HARQ pro-

cess) to a known system (CATT115’s E-UTRAN) that was ripe for improvement,

and would have yielded no more than predictable results. EX1003, ¶¶124-125; KSR,

550 U.S. at 417.

      Notably, the conflicting transmission for which CATT115 dynamically allo-

cates different resource units is the retransmission for the first packet (rather than

the initial transmission of a second packet provided by persistent scheduling). See

EX1007, FIG. 1. However, a collision would of course be resolved by diverting

either the first packet retransmission or the second packet initial transmission—and,

indeed, Kuusela confirms that both options were known before the earliest possible

priority date of the ’480 patent (October 5, 2007). EX1008, [0024] (“retransmission

could be delayed by one 10 ms frame taking the place of a normally unused pro-

cess”), [0025] (“[a]lternatively, the new transmissions could be delayed by one 10

ms frame, taking the place of normally unused process and without delaying the

retransmission”); EX1003, ¶126.

      For ordinary implementations of the system resulting from the combination

of CATT115 and Kuusela, diversion of the first conflicting transmission to a differ-

ent HARQ process would have been obvious according to the teachings of Kuusela.

EX1003, ¶127. With regard to moving the initial transmission for a new packet to a



                                         56
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 68 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



separate HARQ process, a POSITA would have been motivated to choose this option

in particular for several reasons. Id.

      First, diverting the initial transmission for the new packet to a separate HARQ

process would have been obvious to try. EX1003, ¶128. Only two options are avail-

able here—either the retransmission or the initial transmission can move to the sep-

arate HARQ process. Id. Given these two known options, it would have been ob-

vious to implement a system that diverts the initial transmission as a matter of design

choice and to achieve at least the various benefits described in the following para-

graphs. Id.; Uber, 957 F.3d at 1340.

      Second, by diverting the initial transmission of the new packet, a POSITA

would have recognized benefits in maintaining retransmission of the first packet in

the same HARQ process in which it began. EX1003, ¶129. Complexity associated

with changing the first packet’s HARQ process before successful receipt by the eNB

would thus be avoided, and standard retransmission operations of the first HARQ

process would be maintained. Id., ¶129.

      Third, the combination would have involved the mere application of a known

technique (Kussela’s suggestion to divert an initial transmission to a separate HARQ

process) to a known system (CATT115’s E-UTRAN) that was ripe for improvement,

and would have yielded no more than predictable results. EX1003, ¶130; KSR, 550



                                          57
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 69 of 98

                                                          IPR of U.S. Patent No. 8,429,480
                                                       Attorney Docket No. 35548-0130IP1



U.S. at 417.

      Moreover, by modifying CATT115 according to Kuusela’s suggestion to di-

vert the initial transmission of a new packet to the separate HARQ process rather

than the re-transmission of a first packet, it is not necessary that the resulting system

employ adaptive HARQ as provided in CATT115. EX1007, §2.1; EX1003, ¶131.

This follows from the fact that retransmissions in the CATT115-Kuusela system are

maintained in the same HARQ process and would not necessarily require a change

in resource units or other changes that would be signaled by adaptive HARQ. Id.

Thus, CATT115’s stated preference for non-adaptive HARQ would not have dis-

suaded a POSITA from implementing a system based on the teachings in §2.1 (re-

garding adaptive synchronous HARQ). Id. This is especially true since the options

of adaptive and non-adaptive synchronous HARQ were still being studied for inclu-

sion in the LTE standard as of the earliest possible priority date of the ’480 patent

(October 5, 2007). EX1003, ¶131.

      Finally, CATT115 discloses that the “MAC scheduler” of an eNB is the entity

that identifies a scheduled collision and dynamically allocates different resources for

a conflicting transmission. EX1007, 1. TS_36_300 further describes the structure

and functions of the eNB in E-UTRAN, and discloses a HARQ functional unit asso-

ciated with the MAC scheduler. EX1009, p. 29; see also id., §5.4.1.5. TS_36_300



                                           58
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 70 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



also confirms that E-UTRAN implements HARQ within the “MAC sublayer,” and

so the MAC sublayer would include a HARQ function encompassing HARQ-related

functions. EX1009, p. 39, §9. It would have been obvious to further modify

CATT115-Kuusela based on TS_36_300 such that the HARQ function in the MAC

sublayer of the eNB would handle HARQ-related tasks including detecting colli-

sions and facilitating dynamic allocation and diversion of resources for the initial

transmission of a packet from the UE in a different HARQ process. EX1003, ¶132.

A POSITA would have been motivated to implement the resulting combination with

a HARQ function in the eNB according to the suggestion of TS_36_300 for multiple

reasons, including that (1) such structure is consistent with the eNB architecture ex-

plicitly provided in the LTE standard, (2) the HARQ unit would be naturally well-

suited to handle HARQ-related tasks consistent with its intended function, and (3)

the resulting system would have achieved no more than predictable results. KSR,

550 U.S. at 417.

      Mr. Rysavy provided the following illustration depicting an ordinary imple-

mentation of a system resulting from the predictable combination of teachings from

CATT115-Kuusela-TS_36_300:




                                         59
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 71 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1




EX1003, ¶133.

             2.    Claim Element Analyses

      Element [1.P]

      To the extent the preamble is limiting, CATT115 discloses a method for col-

lision resolution in E-UTRAN. EX1007, §2.1; supra, §XIII.B.1; EX1003, ¶134.

      Element [1.1]

      CATT115 discloses that “collisions incurred due to synchronous operation

can easily avoid [sic] by changing the resource unit assignment of special retrans-

mission that will conflict with other transmission,” and “after the 1st retransmission

fails, the MAC scheduler becomes aware [] that the 2nd retransmission will conflict

with persistent scheduling.” EX1007, §2.1. Moreover, Kuusela discloses “a simple

principle with VoIP service using a packet every 20 ms would be, for example, to



                                         60
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 72 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



allow transmission of only every second ARQ process (odd or even),” while “taking

into account an additional process for when retransmission is needed and there

would be a conflict between the retransmission and the next packet arriving.”

EX1008, [0023]; see also id., [0024]-[0025]. Furthermore, to the extent CATT115

does not expressly disclose a “HARQ function,” TS_36_300 discloses such a

“HARQ function” in the eNB. EX1009, FIG. 5.4.1.5 (p. 29); supra §X.A; EX1003,

¶¶135-137.

      As explained in detail above (§XIII.B.1), the predictable combination of

CATT115-Kuusela-TS_36_300 would have detected (according to CATT115’s and

Kuusela’s suggestions), with a HARQ function (according to TS_36_300’s sugges-

tion), a scheduled collision between an uplink packet re-transmission and a new up-

link packet transmission within a HARQ process, as recited in claim 1. EX1003,

¶¶119-133. For example, the HARQ function at the eNB would detect a collision

between a second retransmission and a persistently scheduled voice packet, as shown

in the following figure:




                                        61
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 73 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1




EX1003, ¶136; supra, §XIII.B.1.

      Element [1.2]

      CATT115 discloses that, in response to detecting a scheduled collision, “the

scheduler notices the UE that the 2nd retransmission will continue in different re-

source units from previous retransmission by corresponding control signaling.”

EX1007, §2.1. CATT115 does not expressly disclose that the resources are allocated

for transmitting the new uplink packet in a different HARQ process, but Kuusela

discloses these features. EX1008, [0023]-[0025]; supra, §XIII.A. TS_36_300 also

discloses the well-known “HARQ function” defined in E-UTRAN at the eNB.

EX1009, FIG. 5.4.1.5 (p. 29); supra §X.A.

      For the reasons explained in detail above (§XIII.B.1), it would have been ob-

vious to modify CATT115 in view of Kuusela such that, in response to detecting a

                                        62
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 74 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



scheduled collision, the eNB dynamically allocates resources to the UE for transmit-

ting the new uplink packet transmission in a different HARQ process in a different

subframe that does not collide with the uplink packet re-transmission. EX1003,

¶¶138-139. Additionally, for the reasons explained above (§XIII.B.1), the eNB

would predictably include a HARQ function (e.g., related to the MAC scheduler) to

perform these operations.




EX1003, ¶139.

      Element [4]
      CATT115 discloses, and the resulting CATT115-Kuusela-TS_36_300 com-

bination provides, that the method is predictably executed by an eNB (network ele-

ment). EX1007, §2.1 (“MAC scheduler”); supra, §§XIII.B.1; EX1003, ¶140.




                                        63
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 75 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



      Element [7.P]

      According to the teaching of CATT115 and TS_36_300, the resulting

CATT115-Kuusela-TS_36_300 combination provides the recited “apparatus,” as an

eNB or a component of the eNB that implements MAC/HARQ functions . EX1007,

§2.1 (“MAC scheduler”); EX1009, §5.4.1.5; supra, §XIII.B.1; EX1003, ¶141.

      Element [7.1]
      Supra, Element [1.1]; EX1003, ¶142.

      Element [7.2]
      Supra, Element [1.2]; EX1003, ¶143.

      Element [8]

      TS_36_300 teaches that the apparatus that implements MAC scheduling and

HARQ functions is embodied in the eNB (network element). EX1009, §5.4.1.5,

FIG. 5.4.1.5; EX1003, ¶144; supra, Element [1.P], §XIII.B.1.

      Element [9]
       TS_36_300 discloses “E-UTRAN can allocate a predefined uplink resource

for the first HARQ transmissions and potentially retransmissions to UEs.” EX1009,

§11.1.2 (emphasis added). TS_36_300 thus confirms that capabilities for predefin-

ing not just the initial transmission in a HARQ process but also retransmissions were

known—and indeed were actively explored for the E-UTRAN standard at the time

of the earliest possible priority date of the ’480 patent (October 5, 2007). EX1003,


                                         64
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 76 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



¶145. By predefining a resource for both the initial transmission and retransmis-

sions, the resource is “persistently” allocated within the meaning of that term as used

in the ’480 patent—e.g., since retransmissions do not need to be individually sched-

uled on a dynamic basis. EX1003, ¶145. Regardless whether the resource persists

for transmissions of subsequent packets, the ’480 patent provides that a resource can

be “persistently” allocated even if the resource persists only for transmissions of a

single packet. See EX1001, 7:7-11 (“[O]nly a new transmission that has collided

with a re-transmissions need by dynamically scheduled to another HARQ process,

as other new transmissions can occur in the persistent fashion in process #1 if the

loading in HARQ process #1 is reasonable.”), 7:65-67, 8:14-17, 8:33-36.

      It would have been obvious to further modify the CATT183-Kuusela-

TS_36_300 system according to TS_36_300’s suggestion for allocating a predefined

uplink resource for both the initial transmission and retransmissions in the different

(second) HARQ process. EX1003, ¶146. A POSITA would have sought to imple-

ment this predictable option to reduce the control signaling that would otherwise be

required to dynamically allocate individual retransmissions. EX1003, ¶146.




                                          65
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 77 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



XIV. [GROUND 2B] – Obviousness Based On CATT115-Kuusela-
     TS_36_300-Nokia476 (Claims 3, 10)

      Element [3]

      As disclosed in CATT115, “the scheduler notices the UE that the 2nd retrans-

mission will continue in different resource units from previous retransmission by

corresponding control signaling.” EX1007, §2.1 (emphasis added), FIG. 3 (“con-

trol signaling”); see also id., (“transmitter may change some or all of the transmis-

sion attributes”). To the extent CATT115 does not expressly disclose details of the

control signals or how the allocated resources are sent to the UE, Nokia476 teaches

that uplink allocations for E-UTRAN in this context are ordinarily sent over the DL

L1/L2 control channel (physical downlink control channel). EX1006, §2.3 (“allo-

cation is sent [] on L1/L2 control channel”), (“allocated dynamically using the L1/L2

control channel”), FIG. 3, §2.1 (“L1/L2 control signaling”), FIG. 1.

      It would have been obvious to apply Nokia476’s suggestion (allocating uplink

resources on DL L1/L2 control channel) to the predictable CATT115-Kuusela-

TS_36_300 combination (supra, §XIII.B.1) such that the dynamically allocated re-

sources for the new packet transmission in the different (second) HARQ process are

sent on the DL L1/L2 control channel. EX1003, ¶¶147-148. A POSITA would have

been motivated to implement the system in this manner, especially since E-UTRAN




                                         66
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 78 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



provided efficient mechanisms for transmitting control signaling on the L1/L2 con-

trol channel, and it was the ordinary method of dynamically allocating uplink re-

sources in the relevant timeframe (e.g., October 5, 2007) according to applicable

standards. EX1006, §2.3.

      Element [10]

      Supra, Element [3]; EX1003, ¶149.

XV. [GROUND 2C] – Obviousness Based On CATT115-Kuusela-
    TS_36_300-Ranta (Claims 5-6)

      Element [5.P]
      To the extent the preamble is a limitation, Ranta discloses the recited “com-

puter readable medium.” EX1010, [0052]; see also [0053]-[0055], FIG. 1; supra,

§IX.A.   It would have been obvious to implement the CATT115-Kuusela-

TS_36_300 system (e.g., the UE and eNB) with computer-readable media encoded

with a computer program product according to Ranta’s suggestion for at least the

reasons described in §IX.B, Element [14.P]. EX1003, ¶150.

      Element [5.1]

      Supra, §XIII.B.2, Element [1.1]; EX1003, ¶151.

      Element [5.2]

      Supra, §XIII.B.2, Element [1.2]; EX1003, ¶152.




                                        67
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 79 of 98

                                                     IPR of U.S. Patent No. 8,429,480
                                                  Attorney Docket No. 35548-0130IP1



      Element [6]

      Supra, §XIII.B.2, Element [9]; EX1003, ¶153.

XVI. [GROUND 2D] – Obviousness Based On CATT115-Kuusela-Nokia476
     (Claims 11, 13-14, 16)

      Element [11.P]
      To the extent the preamble is limiting, CATT115 discloses a method for col-

lision resolution in E-UTRAN. EX1007, §2.1; supra, §XIII.B.1; EX1003, ¶154.

      Element [11.1]

      CATT115 discloses transmitting a packet re-transmission in a HARQ process.

EX1007, §2.1; EX1003, ¶¶155-156, 45-46.

      To the extent CATT115 does not expressly disclose “using a semi-persistently

scheduled uplink resource,” Nokia476 demonstrates this feature was well-known

before the earliest possible priority date of the ’480 patent (October 5, 2007).

EX1003, ¶155. For example, Nokia476 explains that semi-persistent scheduling al-

lows for release of persistently scheduled resources during “silence periods” of a

voice call. EX1006, §2.3.

      It would have been obvious to implement the resulting combination according

to Nokia476’s suggestion for semi-persistent scheduling, and a POSITA would have

been prompted to do so for each of the reasons described above in the analysis of




                                       68
        Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 80 of 98

                                                          IPR of U.S. Patent No. 8,429,480
                                                       Attorney Docket No. 35548-0130IP1



Element [11.1] (§VIII.C.3).6 EX1003, ¶156. Mr. Rysavy provided the following

diagram showing an ordinary implementation of the CATT115-Kuusela-Nokia476

combination using semi-persistent scheduling according to Nokia476’s suggestion:




EX1003, ¶156.




6
    Specifically, the resulting combination in this ground is based on the teachings of

CATT115, Kuusela, and Nokia476. A POSITA would have modified CATT115

according to Kuusela’s suggestions (e.g., diverting the new packet transmission to

a different HARQ process) for the reasons explained in detail above. Supra,

§XIII.B.1; EX1003, ¶¶119-133. A POSITA would have further modified

CATT115-Kuusela in view of Nokia476 to implement semi-persistent scheduling

for the reasons described here (analysis of element [11.2]). EX1003, ¶¶68, 155-

156.


                                           69
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 81 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



      Element [11.2]

      CATT115 discloses dynamic allocation of resource units to a UE for a second

retransmission of a first packet such that the second retransmission does not interfere

with an initial transmission of a new packet in the same resource units. EX1007,

§2.1 (“scheduler notices the UE that the 2nd retransmission will continue in different

resource units from previous retransmission”). The UE transmits a new packet using

the different resource units in response to their dynamic allocation. Id. To the extent

CATT115 does not expressly disclose that the resources are for a different HARQ

process or that the new packet (rather than the first packet) would be transmitted in

the different HARQ process, Kuusela discloses these features. EX1008, [0023]-

[0025]; supra, §XIII.A.

      As explained in detail above (§XIII.B.1), it would have been obvious to mod-

ify CATT115 in view of Kuusela such that the UE would receive from the eNB

dynamically allocated resources for transmitting the new packet in a different HARQ

process, and in response, transmitting a new packet using the dynamically allocated

resources in a different HARQ process. EX1003, ¶¶157-158.




                                          70
     Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 82 of 98

                                                    IPR of U.S. Patent No. 8,429,480
                                                 Attorney Docket No. 35548-0130IP1




EX1003, ¶158

      Element [13]

      As described above with respect to Elements [11.1]-[11.2] and in §XIII.B.1,

the UE in the CATT115 receives the dynamic allocation of resources for transmis-

sion of the new packet in a second (different) HARQ process from an eNB (network

element). EX1007, §2.1 (“MAC scheduler”); EX1006, §§2.1, 2.3 (“Node B”),

FIGS. 1, 3; supra, Elements [11.1]-[11.2] and §XIII.B.1; EX1003, ¶159.

      Element [14.P]

      Supra, §XV, Element [5.P]; EX1003, ¶160.

      Element [14.1]
      Supra, Element [11.1]; EX1003, ¶161.

      Element [14.2]

      Supra, Element [11.2]; EX1003, ¶162.


                                       71
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 83 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



      Element [16]

      Supra, Element [13]; EX1003, ¶163.

XVII. [GROUND 2E] – Obviousness Based On CATT115-Kuusela-Nokia476-
      TS_36_300 (Claims 12, 15, 17-20)

      Element [12]
      CATT115-Kuusela-Nokia476 provides the method of claim 11. EX1003,

¶¶154-158. As described in detail above, TS_36_300 further discloses the additional

feature recited in claim 12 to at least the same extent as the ’480 patent itself.

EX1009, §11.1.2 (“E-UTRAN can allocate a predefined uplink resource for the first

HARQ transmissions and potentially retransmissions to UEs”); supra, §XIII.B.2

(Element [9]); EX1003, ¶¶164, 145-146. It would have been obvious to implement

the system based on CATT115-Kuusela-Nokia476 according to TS_36_300’s sug-

gestion here for the reasons described above, and the resulting system would persis-

tently allocate the uplink resource both for the initial and retransmissions of the new

packet in the second (different) HARQ process. Supra, §XII.B.2 (Element [9]);

EX1003, ¶164.

      Element [15]

      Supra, Element [12]; EX1003, ¶165.

      Element [17.P]

      The CATT115-Kuusela-Nokia476-TS_36_300 combination provides a UE as



                                          72
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 84 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



the recited “apparatus.” EX1007, §2.1; EX1009, §5.4.1.5, FIG. 5.4.1.5; supra,

§XIII.B.1; EX1003, ¶166.

      Element [17.1]

      For the reasons described in detail above, the predictable CATT115-Kuusela-

Nokia476 combination transmits a packet-retransmission in a HARQ process using

a semi-persistently scheduled uplink resource. Supra, §XVI (Element [11.1]);

EX1003, ¶167. To the extent these references do not expressly disclose a HARQ

functional unit, TS_36_300 confirms that such a functional unit was ordinarily pro-

vided in a UE apparatus according to E-UTRAN standards. EX1009, §5.4.1.5, FIG.

5.4.1.5 (depicting HARQ unit in UE). It would have been obvious to modify

CATT115-Kuusela-Nokia476 further based on TS_36_300 to provide a HARQ

functional unit for at least the reasons identified above in the analysis of Element

[17.1] (§X.B). EX1003, ¶¶167, 83-84.

      Element [17.2]
      The resulting system in the predictable CATT115-Kuusela-Nokia476 combi-

nation receives a dynamic allocation of resources for transmitting a new packet in a

second/different HARQ process, and in response, transmits a new packet using the

dynamically allocated resources in the second/different HARQ process. Supra, §XV

(Element [11.2]); EX1003, ¶¶178. It further would have been obvious to modify



                                        73
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 85 of 98

                                                      IPR of U.S. Patent No. 8,429,480
                                                   Attorney Docket No. 35548-0130IP1



CATT115-Kuusela-Nokia476 further based on TS_36_300 to provide a HARQ

functional unit configured to perform HARQ related operations (including those re-

cited in Element [17.2]), as described above. Supra, Element [17.1] (§§X.B, XVII);

EX1003, ¶178.

      Element [18]

      Supra, Element [12]; EX1003, ¶169.

      Element [19]

      The UE in the CATT115-Kuusela-Nokia476-TS_36_300 combination re-

ceives the dynamic allocation of resources for transmitting in the second/different

HARQ process from an eNB (network element). Supra, §XVI (Element [11.1]-

[11.2]); EX1003, ¶170. TS_36_300 confirms the UE includes a receiver for receiv-

ing information such as the dynamically allocated resources from the UE.

TS_36_300, §5.4.1.5, FIG. 5.4.1.5 (UE with receiver and antenna) (“receiver side”);

EX1003, ¶170.

      Element [20]

      CATT115 discloses the apparatus embodied in a user equipment (UE).

EX1007, §2.1 (“notices the UE”); EX1009, §5.4.1.5, FIG. 5.4.1.5 (depicting UE).;

EX1003, ¶171.




                                        74
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 86 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



XVIII.    THE FINTIV FACTORS WEIGH IN FAVOR OF
     INSTITUTION

      In Apple Inc. v. Fintiv, Inc., the Board enumerated six factors that provide a

“holistic view” as to “whether efficiency, fairness, and the merits support the exer-

cise of authority to deny institution in view of an earlier trial date in [a] parallel

proceeding.” IPR2020-00019, Paper 11 at 2-3 (PTAB “precedential” Mar. 20, 2020)

(“Fintiv I”). Guided by precedent, Petitioner took affirmative steps to promote the

Board’s efficiency and fairness goals. Petitioner initiated this proceeding with ex-

ceptional diligence, filed a single petition within a mere seven weeks of learning of

Patent Owner’s asserted claims, and provided a stipulation far more expansive than

the example in Sand Revolution to eliminate any possibility of overlapping prior art

issues between the instituted IPR proceeding and the Related Litigation. These facts,

paired with the strong merits of Grounds 1(A)-2(E), provide compelling reasons to

institute. Sand Revolution II, LLC v. Continental Intermodal Group, IPR2019-

01393, Paper 24, 12 (PTAB “Informative” June 16, 2020).

      Relevant Facts—On June 17, 2020, Patent Owner filed twelve separate in-

fringement actions against Petitioner involving twelve unrelated patents asserted

against dozens of unrelated products. See EX1100. These twelve lawsuits are con-

currently pending in the Western District of Texas (“the Court”) before the Honora-

ble Judge Alan D. Albright. Id. The action involving the ’480 patent was assigned


                                         75
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 87 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



Case No. 6:20-cv-00544 (“the Related Litigation”). The remaining eleven lawsuits

are identified by different cases numbers and are not formally consolidated.

      Patent Owner served its preliminary infringement contentions on October 9,

2020. See EX1101, 8, 14. Petitioner’s preliminary invalidity contentions are due

December 7, 2020. Id. On November 30, 2020, Petitioner stipulated in the Related

Litigation that, if inter partes review is instituted on Grounds 1(A)-2(E) in this pro-

ceeding, Petitioner will not pursue in the Related Litigation the same Grounds 1(A)-

2(E) from this IPR nor any other possible prior art grounds based on a primary

reference from this IPR (the CATT183 primary reference or the CATT115 primary

reference). See EX1102.

      The Court set a Markman hearing for April 15, 2021, and the parties are sched-

uled to exchange terms for construction on December 21, 2020. See EX1103;

EX1101, 9, 15. Per the Court’s default order, fact discovery will formally open on

April 19, 2021, one business day after the Markman hearing. See EX1104, 9.

      For purposes of planning earlier dates throughout discovery, etc., the Court

set a placeholder trial date for all twelve cases on the same day—April 11, 2022—

but promptly informed the parties that “the Court does not intend of trying all 12

patents in one trial.” EX1105, 1. In other words, a jury trial is scheduled for April

11, 2022, but neither the Court nor any party knows which one of the twelve asserted



                                          76
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 88 of 98

                                                          IPR of U.S. Patent No. 8,429,480
                                                       Attorney Docket No. 35548-0130IP1



patents will be the subject of the trial on that date. This placeholder trial date was

set for all twelve cases “due to logistics and to provide flexibility” up through the

Markman stage, but there is significant uncertainty as to whether the ’480 patent will

be the subject of a jury trial starting on April 11, 2022 or a much later jury trial. Id.

      The parties were also informed that the Court “currently has no intention of

consolidating” the twelve lawsuits for a jury trial. EX1106, 1. In this communica-

tion, the Court acknowledged the possibility that a subset of “certain patents” among

the twelve patents “may” be consolidated. Id. But again, even in those circum-

stances, there is significant uncertainty as to whether the ’480 patent will be grouped

in that possible subset of “certain patents” and whether that subset will be the subject

of a jury trial starting on April 11, 2022 or a much later trial date. Id.

      Given the filing date of this Petition, the Board’s Institution Decision and Fi-

nal Written Decision will likely issue in early June of 2021 and 2022, respectively.

      Factor 1 (Stay)—No party in the Related Litigation has requested a stay at

this time. Huawei currently plans to seek a motion to stay after the Board’s decision

to institute IPR here because, in Judge Albright’s court, a motion filed earlier would

be premature. Again, the facts at play here are unique. There are twelve distinct

lawsuits (asserting twelve unrelated patents) all unrealistically scheduled for trial on

the same date. In such unique circumstances, it is unclear how Judge Albright would



                                           77
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 89 of 98

                                                          IPR of U.S. Patent No. 8,429,480
                                                       Attorney Docket No. 35548-0130IP1



rule on a motion to stay for the particular lawsuit involving the ’480 patent, espe-

cially after IPR is instituted against the ’480 patent. This cloud of uncertainty means

Factor 1 is neutral.

      Factor 2 (Trial Date)—While the Court set April 11, 2022 as a placeholder

date for trial, it is far from certain whether the ’480 patent will be part of that trial

because “the Court does not intend of trying all 12 patents in one trial.” EX1105, 1.

The parties were already informed that the Court currently has no intention of con-

solidating any of the twelve separate actions, and it is simply not possible to conduct

twelve trials all starting on April 11, 2022. Id.; EX1106, 1. While the Court “may”

consolidate a subset of “certain patents” among the twelve, there is significant un-

certainty as to whether the ’480 patent will be part of that subset and whether that

subset will be the subject of a jury trial starting on April 11, 2022. EX1106, 1. The

only certainty at this time is that a significant number of the 12 patents will not be

part of the April 11, 2022 trial. EX1105, 1. And the only plausible solution is to

spread the trial dates out over a period of time, which will almost certainly result in

later trial dates in multiple cases. Presently, there is no hint as to how the scheduling

shuffle will play out.

      The Fintiv panel noted that the Board “generally take[s] courts’ trial schedules

at face value absent some strong evidence to the contrary.” Apple Inc. v. Fintiv, Inc.,



                                           78
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 90 of 98

                                                           IPR of U.S. Patent No. 8,429,480
                                                        Attorney Docket No. 35548-0130IP1



IPR2020-00019, Paper 15, 13 (PTAB, “informative,” May 13, 2020) (“Fintiv II”).

For the reasons detailed above, such “strong evidence” exists on this record. Due to

Patent Owner’s litigation tactics, neither the Court nor any party knows which one

of the twelve asserted patents will be the subject of the trial starting on April 11,

2022. There is, in effect, no certain date for a jury trial that specifically addresses

the ’480 patent.

      The “informative” guidance in Sand Revolution aligns with the facts of this

case. Sand Revolution, IPR2019-01393, Paper 24 at 8-10. Even if the ’480 patent

was selected as the particular patent for a jury trial on April 11, 2022 (mere specu-

lation at this time), the narrow gap in time between the Court’s placeholder trial date

(April 11, 2022) and the Board’s projected Final Written Decision (June of 2022) is

just two months. The panel in Sand Revolution, also facing meaningful questions of

uncertainty about the trial date, weighed Factor 2 “marginally” against denial with

a three-month time gap. Id. The Sand Revolution guidance demonstrates the proper

result when the district court’s “evolving schedule” makes it “unclear” when the trial

would be held. Id. A similar lack of clarity exists in this case but for a slightly

different reason—the placeholder trial date is plainly overbooked several times over,

and there is significant uncertainty as to whether the ’480 patent will be addressed

in the April 11, 2022 jury trials or one of the inevitable later jury trials.



                                           79
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 91 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



      Similarly, the Board’s analysis in Google LLC, et al. v. Parus Holdings, Inc.

is compelling. See IPR2020-00846, Paper 9 at 12-14 (PTAB Oct. 21, 2020). There,

the district court reserved a broad range of “predicted” trial dates but declined to

specify further. Id. (noting a trial date range of July 12-30, 2021, and further noting

the court’s statement that it was “not going to pick a date right now”). With “only

three months” between the range of trial dates and a final written decision, the Board

deemed Factor 2 “neutral” based on “substantial uncertainty in the Texas court’s

‘Predicted Jury Selection/Trial’ date.” Id.

      The two-month time gap presently at issue is narrower than Sand Revolution

and the trial date uncertainty is comparable to Google v. Parus. The well-reasoned

analysis by the Board in those two cases weighed Factor 2 either against denial or

neutral, respectively. A similar outcome is appropriate here.

      Factor 3 (Investment)—The Related Litigation is currently in its infancy.

Petitioner has yet to serve its preliminary invalidity contentions, and the parties have

yet to exchange proposed terms for construction. Petitioner acted promptly in re-

sponse to Patent Owner’s identification of asserted claims in preliminary infringe-

ment contentions, filing this Petition only about seven weeks after the asserted

claims were finally revealed for the twelve asserted patents. See EX1101, 8, 14.

      At the projected date of institution (June of 2021), the fact discovery period



                                          80
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 92 of 98

                                                           IPR of U.S. Patent No. 8,429,480
                                                        Attorney Docket No. 35548-0130IP1



will be just past the quarter-way mark, and expert reports still about five months out.

See EX1103 (Markman hearing set for April 15, 2021); EX1104, 9-10 (30-week fact

discovery period opens one business day after Markman). Beyond a Markman order,

which is not dispositive here because the Petition does not rise or fall with any spe-

cific construction, the Court will almost certainly have not issued any substantive

orders relevant to validity over the prior art.

       The facts here compare favorably to Fintiv. In that case, also co-pending with

litigation at the Western District of Texas, the petitioner filed five months after re-

ceiving preliminary infringement contentions—less than two months here. See Fin-

tiv II at 9. There, “[a]t the time of filing the Petition, the parties were in the midst of

preparations for the Markman hearing,” while here, the parties have not even ex-

changed terms. Id.

       The “informative” guidance in Sand Revolution is telling here too. By the

time of institution in this proceeding, the Related Litigation will be at a similar pos-

ture where “aside from the district court’s Markman Order, much of the district

court’s investment relates to ancillary matters untethered to the validity issue itself.”

Sand Revolution, IPR2019-01393, Paper 24 at 10-11. The parallels are also notable

because:




                                            81
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 93 of 98

                                                         IPR of U.S. Patent No. 8,429,480
                                                      Attorney Docket No. 35548-0130IP1



                 [M]uch work remains in the district court case as it re-
             lates to invalidity: fact discovery is still ongoing, expert
             reports are not yet due, and substantive motion practice is
             yet to come. Thus, although the parties and the district
             court have invested effort in the related district court liti-
             gation to date, further effort remains to be expended in this
             case before trial.

Id. at 11 (internal citation omitted). Given the alignment with Sand Revolution, Fac-

tor 3 should weigh “only marginally, if at all, in favor of exercising discretion to

deny.” Id. Alternatively, it is reasonable to characterize this factor as firmly “neu-

tral” given Petitioner’s even greater diligence in preparing this Petition as compared

to petitioner in the Fintiv decision.

      Factor 4 (Overlap)—Factor 4 strongly supports institution. Petitioner stipu-

lated in the Related Litigation that, if the IPR is instituted on Grounds 1(A)-2(E) in

this proceeding, Petitioner will not pursue in the Related Litigation the same

Grounds 1(A)-2(E) from this IPR nor any other prior art grounds based on a pri-

mary reference from this IPR. EX1102. Petitioner’s contingent stipulation removes

the possibility of the Board deciding prior art issues that overlap with invalidity

grounds in an earlier jury trial (if any). Critically, this stipulation is significantly

broader than what the Board favorably considered in the informative Sand Revolu-

tion case. See IPR2019-01393, Paper 24 at 11-12.

                                          82
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 94 of 98

                                                           IPR of U.S. Patent No. 8,429,480
                                                        Attorney Docket No. 35548-0130IP1



      Factor 5 (Parties)—Because the parties here and at the District Court are the

same, Factor 5 favors denial if trial precedes the Board’s Final Written Decision and

favors institution if the opposite is true (due to the 35 U.S.C. 315(e)(2) estoppel pro-

vision). Google, IPR2020-00846, Paper 9 at 20-21 (“[W]e decline to speculate as to

whether we are likely to address the challenged patent before the Texas court. Thus,

[Factor 5] is neutral.”). Neither circumstance can be confirmed in this case without

improper speculation because the actual date of a jury trial involving the ’480 patent

is uncertain. For the reasons detailed above, the District Court has only established

a placeholder date for an entire set of twelve patent lawsuits, along with an explana-

tion to the parties that “the Court does not intend of trying all 12 patents in one trial.”

EX1105, 1. Under these unique circumstances, Factor 5 is neutral.

      Factor 6 (Merits and Other Circumstances)—The merits of this Petition

are particularly strong. Section VIII-XVII above presents grounds based on two

different primary references (CATT183 and CATT115) against the Challenged

Claims. As discussed, the prior art and arguments at issue here are materially dif-

ferent from those considered by the Examiner during prosecution. The strength of

the merits alone is enough to outweigh any inefficiencies born of parallel litigation.

See Fintiv at 15.

      And there are additional circumstances that also favor institution, such as the



                                            83
       Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 95 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



effect on “the economy [and] the integrity of the patent system.” Consolidated Trial

Practice Guide (“CTPG”), p.56 (quoting 35 U.S.C. § 316(b)). Relevant to the for-

mer, Patent Owner, an entity specializing in patent licensing and negotiation, is as-

serting the ’480 patent’s overbroad claims against Petitioner’s base station equip-

ment that implements one of the most well-known and widely-adopted standard pro-

tocols for wireless communications—LTE. See EX1009, 5-14. Fully vetting a

twelve-year-old patent (PCT filed 2008) only now alleged to cover use of a pre-

existing standard that the public has come to rely on would be beneficial to the econ-

omy.

       The integrity of the patent system equally weighs in favor of institution. The

obviousness analyses in this Petition show that the ’480 patent’s Challenged Claims

are too broad, and the exceedingly thin prosecution record contains no express rea-

sons indicating why the Examiner determined to allowed the patent in the first place

(see supra Section V.C). AIA trials were intended to “improve patent quality and

limit unnecessary and counterproductive litigation costs.” CTPG, p.56 (quoting

H.R. Rep. No. 112–98, pt. 1, at 40 (2011)). This case provides an opportunity to

fulfill those objectives. The quality of the ’480 patent would undoubtedly be im-

proved by cancelling the unpatentable claims presently under challenge. And such

a result could avert future litigation (and licensing) costs caused by Patent Owner’s



                                         84
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 96 of 98

                                                        IPR of U.S. Patent No. 8,429,480
                                                     Attorney Docket No. 35548-0130IP1



continued assertion efforts.

       For all these reasons, Factor 6 and the Fintiv Factors as a whole strongly favor

institution.

XIX. CONCLUSION
       Petitioner requests that IPR be instituted on Grounds 1(A)-2(E), and submits

that all Challenged Claims should be found unpatentable.

                                               Respectfully submitted,

Dated: 11/30/2020                               /Nicholas W. Stephens/
                                               Nicholas Stephens, Reg. No. 74,320
(Control No. IPR2021-00229)                    Attorney for Petitioner




                                          85
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 97 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1



                   CERTIFICATION UNDER 37 CFR §42.24

      Under the provisions of 37 CFR §42.24(d), the undersigned hereby certifies

that the word count for the foregoing Petition for inter partes review totals 13,957

words, which is less than the 14,000 allowed under 37 CFR §42.24.


                                       Respectfully submitted,

Dated:       11/30/2020                 /Nicholas W. Stephens/
                                       Nicholas Stephens, Reg. No. 74,320
                                       Attorney for Petitioner




                                         86
      Case 6:20-cv-00541-ADA Document 46-3 Filed 03/05/21 Page 98 of 98

                                                       IPR of U.S. Patent No. 8,429,480
                                                    Attorney Docket No. 35548-0130IP1




                         CERTIFICATE OF SERVICE

      Pursuant to 37 C.F.R. §§42.6(e)(4)(i) et seq. and 42.105, the undersigned

certifies that on November 30, 2020, a true and correct copy of the foregoing PE-

TITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 8,429,480, and

all supporting exhibits were provided via Federal Express, cost prepaid, to the Pa-

tent Owner by serving the correspondence address of record as follows:


                               Lawrence Cho
                     NOKIA OF AMERICA CORPORATION
                         200 South Mathilda Avenue
                            Sunnyvale, CA 94086



                                             /Jessica K. Detko/
                                             Jessica K. Detko
                                             Fish & Richardson P.C.
                                             60 South Sixth Street, Suite 3200
                                             Minneapolis, MN 55402
                                             (612) 337-2516
